Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 1 of 78. PagelD #: 727

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
(YOUNGSTOWN, OHIO)

WILLIAM SPITHALER, ET AL.,

PLAINTIFFS, : .CASE NO. 4:18-CV-01361

VS. : JUDGE BENITA Y. PEARSON

RANDY SMITH, ET AL., : MAG. JUDGE GEORGE J. LIMBERT

DEFENDANTS.

Affidavit

 

State of Ohio, County of Trumbull

My current legal name is Bradley J Perkins, and my current occupation is the Executive Director of the
Ohio Forestry Association, Inc. (OFA) I am presently 62 years old, and my current address of residence
is 7870 Meadow Drive, Nashport, Ohio 43830.

My relationship with the Plaintiff, William Spithaler, is that Mr. Spithaler is a logger, timber buyer, and
firewood processor in Trumbull County, and I am the Executive Director of the Ohio Forestry
Association, Inc., which advocates for people and businesses, like Mr. Spithaler, that are in the forest
products industry in Ohio. (see Example 1). Mr. Spithaler and I have communicated for nearly two years
as we collectively work to address what appears to be inequities in the special hauling permit system
being used in Trumbull County for posted, weight-limited roads.

1. Ispoke to members of the Northeast Ohio Loggers Chapter on April 12, 2017. One of the things
I talked about was road bonding concerns in Portage County, Ohio.

2. In May of 2017, I was contacted by members of the forest products industry in NE Ohio about
concems they had with road use permits in Trumbull County, Ohio.

3. On June 7, 2017, myself and John Dorka, former Executive Director of OFA and part time
employee of OFA and manager of the Ohio Master Logging Company program at that time on
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 2 of 78. PagelD #: 728

June 7, 2017, met with members of the forest products industry at the home of Donnie
Schmucker from Trumbull County Hardwoods, to discuss road use permit concerns in Trumbull
County. The concern set forth by this group of industry representatives was the cost difference
between what log and lumber haulers were being required to pay to use posted, weight-limited
roads, and what businesses trucking other commodities of the same weight, with similar trucks,
were being required to pay to operate on the same roads.

. At the above-mentioned June 7, 2017 meeting referenced in paragraph 3, I told the industry
representatives at the meeting that I would contact the Trumbull County Engineers office to
begin discussions with them about their road use permit process.

. On July 14, 2017 I obtained a copy of Trumbull County’s “application for Special Hauling
-Permit” so that I could review the requirements. (see Example 2)

. On July 20, 2017, [met with Jack Simon of the Trumbull County Engineers office, Trumbull
County Commissioner Fuda, and Mark Japunchka (spelling) from the Trumbuli County Sheriff’s
office. Mark operates the portable weight scales for Trumbull County.

a. I started off by telling them that I don’t want their roads damaged, but that I want to see
all trucks operating on a level playing field.

b. I told them that the road doesn’t know the difference between what a truck, or any other
vehicle is hauling. Trucks are trucks and weight is weight.

c. II asked them if trucks hauling traditional agricultural commodities like corn and
soybeans, would be treated the same as log trucks. They did not answer the question
directly, although they did acknowledge that logging is an agricultural activity.

d. LIasked if garbage trucks and school buses would have to get the same permits as log
trucks to haul on load posted roads, since some of the roads have been posted with 5 or
10 ton load limits. Garbage trucks and most school buses are heavier than this. Again, I
was not given good, direct answers to these questions. In fact, Mark got very defensive in
his responses concerning my questions as to whether or not he would stop and weigh
school buses on a 5 or 10 ton posted road.

e. I asked how they were going to implement the permit process. I asked if they were going
to go door-to-door and make all farmers with crops on load limited roads get a permit, or
how they were going to talk to loggers and sawmills and others that they felt needed a
permit. Their answer was that they were going to rely on people to get permits that they
needed, or, if they stopped and weighed someone, and they were over the posted weight
limit, they would tell them they had to get the proper permit. This response leaves the
administration of permits totally in the hands of the person deciding what vehicles are to
be stopped and weighed.

f. During this meeting, I was informed that the Trumbull County Engineers office
purchased the portable weigh scales and reimburses the Trumbull County Sheriff’s office
for the wages of the person (Mark Japunchka) that operates them.
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 3 of 78. PagelD #: 729

7. On August 2, 2017, I sent an email to Jack Simon of the Trumbull County Engineers office
outlining several thoughts, questions and concerns that I had with their permit system and asked
for his feedback. (see Example 3)

8. On August 3, 2017, I received an email from Jack Simon of the Trumbull County Engineers
office indicating in red font his responses to the email referenced in paragraph 7 and Example 3.
(see Example 4)

9. I was not convinced from my meeting on July 20, 2017 or my responses from Jack Simon to my
email sent on August 2, 2017 referenced in paragraph 8 and Example 4, that trucks hauling logs
and lumber were going to be treated the same as trucks hauling other commodities on the same
roads, so I arranged a meeting, with the Trumbull County Engineer, Randy Smith, other
representatives from his office, members of OFA, a representative from the logging community,
a member of the Ohio Farm Bureau Federation’s legal team, and a Director of State Policy for
the Ohio Farm Bureau Federation, for October 11, 2017. (see Example 5.)

10. On October 10, 2017, I sent an email to the non-Trumbull County Engineer office
representatives that would be attending the October 11, 2017 meeting discussed in paragraph 9,
laying out a series of discussion points I wanted them to consider prior to the meeting. (see
Example 6.)

11. The group mentioned in paragraph 9, and noted by name in Example 5, met in Trumbull County
on October 11, 2017 in Trumbull County.

a. Most of my comments and questions at this meeting were directed to the Trumbull
County Engineer, Randy Smith.

b. The majority of my comments and questions were based around three points. 1.) are all
vehicles using a weight limited road being treated equally; 2.) why does their permit
system allow some trucks to haul materials on weight limited roads for $50/year when
others (like loggers) have to pay $2000/year to use the same road, based solely on where
the origination point of the business is, and 3.) why are they asking users of these permits
to sign a document that states the user is responsible for paying for damages to a road,
when that road is being used by other heavy haulers that aren’t being required to get
permits, or to share in the responsibility for damages.

c. Tused many examples of how it appeared that log and lumber trucks were being treated
differently that other haulers.

d. One very specific example I used was this: A logger is starting a logging job on a private
landowner whose access point is on a weight limited road, and the logger needs 10 heavy
loads of rock to line the access drive into the property. The logger contracts with a local
gravel company to haul 10 — 80,000lb loads of rock into the site. The local gravel
company paid $50 for an annual permit that allowed him to haul that rock into the site.
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 4 of 78. PagelD #: 730

Now the logger needs to haul 10-80,0001b loads of logs off that same site. The logger is
required to pay $500 for a 90-day permit to haul those loads out of the site. Now, if the
logger moves to another location a few months later, on a weight limited road, and goes
through the exact same process, the gravel company pays nothing to haul 10 more heavy
loads of rock, but the logger will now have to get another $500, 90-day permit to haul his
10 loads from the same site. Over a year’s time, this equates to $50 for the gravel
company and $2000 for the logger. I told Randy Smith that this wasn’t equitable.

e. Randy Smith’s response to this example, and every example I used in 1 hour and 45
minutes of discussion was: “It seems equitable to me, so I guess we’ll just have to agree
to disagree.” I responded to Randy Smith at that time, that if I had an incredulous look on
my face it was because anybody with lesser math skills than an engineer would know that
$50 and $2000 for the same activity is not equitable.

He offered no explanation why it was equitable.

g. I asked if farmers that use heavy semi-trucks to haul their 80,0001b loads of grains from
their fields would be required to get the same $500, 90-day permit if they were using a
weight limited road. As in my previous discussions with other members of the engineer’s
office, I was not given a direct response. I was told that if any grain trucks were stopped
and weighed and were found to be overweight for the posting of the weight limited road,
then that situation would be addressed.

h. Knowing that Randy Smith also farmed grains, I asked him if he had gotten a permit for
himself. He replied that he was fortunate that his farms weren’t located on weight limited
roads.

i. Randy Smith left for another meeting after 1 hour.and 45 minutes of meeting with us. In
the next 15 minutes of discussions with Jack Simon of the Trumbull County Engineers
office, Jack seemed to indicate that maybe there was some room for negotiation of the
permit fees.

12. On October 24, 2018, I met with the 2 Ohio Farm Bureau Federation representatives that
attended the above described meeting.

a. Their main comment was that they were amazed that Randy Smith offered up the same
answer to almost every example that was put before him (“It seems equitable to me, so I
guess we'll just have to agree to disagree.”) without offering any explanation for why it
was equitable.

13. On February 14, 2018, I met again with the Northeast Ohio Loggers Chapter to let them no that I
was not making much headway on the road use permit issue with the Trumbull County
Engineers office, but that I would continue to try to negotiate with them if the chapter wanted me
to. The chapter agreed that I should continue to work with the Trumbull County Engineers office
to try to resolve this issue.
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 5 of 78. PagelD #: 731

14, On March 12, 2018, Mr. Spithaler and I met at my office in Zanesville, Ohio to discuss
information he had found at the Trumbull County Engineers office concerning what companies
had applied for and received permits to haul on weight limited roads in Trumbull County. Mr.
Spithaler provided me with copies of the permits that he copied for himself as public records,
and also provided me with a summary of those permits. (see Example 7)

a. What was missing from these records and summary was that no grain haulers could be
identified as having been required to get a permit to haul on weight limited roads in
Trumbull County, even though an entire harvest season had passed since we began
questioning the Trumbull County Engineers office about whether that segment of
agricultural industry would be treated the same as the logging sector of the agricultural
industry. (see ORC 1.61 Agriculture defined)

15, On March 14, 2018, I met with Jack Simon and Steve Gerberry of the Trumbull County
Engineers office. During these discussions, Jack Simon brought up the point that the majority of
damage in the case of loggers or others hauling from non-permanent access points onto weight
limited roads was at the very point of access.

16. On March 27, 2018, I was contacted by reporter Renee Fox of the Warren Times Chronicle
conceming discussions she had had with Mr. Spithaler about road use issues with loggers and
lumbermen in Trumbull County.

a. Iwas very careful in my discussions with Renee to not make any direct, unconfirmed
accusations against the Trumbull County Engineer or his office in general.

b. I did however, voice my opinion that in all the discussions I had had with the Engineers
office, and the public records I had reviewed, there was a strong appearance that the
logging and lumber industry was being treated differently than other industries.

c. An article on these concerns was published in the Warren Times Chronicle on April 2,
2018. (see Example 8)

17. Sometime between March 31, 2018 and April 11, 2018 I received two letters in the mail from
Matt Blair, an attorney claiming to be acting as a legal advisor to the Trumbull County Engineers
office.

a. The two letters were dated March 23, 2018 and March 30, 2018. (see Example 9 for the
two letters)

b. Due to the fact that Mr. Blair used our old office address, I received both letters the same
day because the mail was collected by the post office then forwarded to our current
address.

c. Inthe letter dated March 23, 2018, Mr. Blair makes a point of saying that the Trumbull
County Sheriffs office operates the portable scales and makes the decisions over how
they are used even though I was informed earlier (Paragraph 6.f) that the Trumbull
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 6 of 78. PagelD #: 732

County Engineers office owns the scales and pays the wages of the deputy that operates
them.

In the second letter dated March 30, 2018, Mr. Blair takes exception to the opinions I
expressed in my earlier interview with Renee Fox of the Warren Times Chronicle.

He also states that Mr. Spithaler’s content and frequency of current and past
communications with the Trumbull County Engineers office are troubling to them.
Mr. Blair again tries to exert in this letter that the Trumbull County Engineers office
makes no determinations as to the operations of the portable scales.

Mr. Blair advised me to contact him if I had any questions.

Mr. Blair left no direct contact information.

I researched Mr. Blair and found his office location address and phone number.

18. On April 10, 2018, I called Mr. Blair and discussed his letters.

a.

I assured Mr. Blair that I was making no direct accusations of Randy Smith or the
Trumbull County Engineers office, but that I still maintained that there was a great
appearance that the logging and lumber industry was being held to a different standard in
their special hauling permit process than other industries.

Mr. Blair kept wanting to talk about a specific permit issue on a specific location with
Mr. Spithaler.

I had been informed earlier by Mr. Spithaler that he had applied for an Annual Permit for
the road his home, firewood, and grill smoker wood businesses were located on, (Davis-
Peck Road) and that it was not a weight limited road. Mr. Spithaler also related to me that
his permit was being held up because the county had decided to test his section of Davis-
Peck Road for weight limits.

I told Mr. Blair several times that I am advocating for the entire forest products industry,
not just for a specific permit issue on a specific location with Mr. Spithaler.

Mr. Blair again tried to deflect any responsibility for the portable scales away from the
Trumbull County Engineers office.

I stated to Mr. Blair that it would be too big of a stretch for a logical person to think that
the Trumbull County Engineer would purchase the portable scales, reimburse the
Sheriff's department for the deputy’s wages that operates the scales, yet have no input on
the operation of those scales.

19. On April 11, 2018, I sent an email to Jack Simon of the Trumbull County Engineers office
outlining my thoughts on access points and how we could possibly negotiate a more equitable
fee for the road use, but have a different program based around the access point. I included in
this email, example documents from another county that I had been working with on similar
issues (Coshocton County). (see Example 10 for email and documents from Coshocton County)
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 7 of 78. PagelD #: 733

20. On April 13, 2018, Steve Gerberry of the Trumbull County Engineers office responded to my
April 11, 2018 email to Jack Simon.

a. Inthe reply, Steve included a copy of the Trumbull County Commissioners resolution
(see Example 1 1) concerning acceptance of the current special hauling permit process.
Matt Blair had asked him to include this.

b. Steve also stated that Mr. Blair would like to set up a meeting to discuss the topics laid
out in my April 11, 2018 email, referenced above in Paragraph 19 and Example 10.

21. On April 16, 2018, I replied to Steve Gerberry that I would be glad to meet with them to discuss
the information I sent. | also questioned why he sent me the Trumbull County Commissioners
resolution. (see email string in Example 12)

22. In subsequent emails, Steve Gerberry and I arranged a meeting for April 27, 2018 at the
Trumbull County Engineers office.

a. Matt Blair, Jack Simon, Steve Gerberry and myself attended the above mentioned
meeting.

b. All Mr, Blair wanted to talk about at the meeting was the specific permit issue on a
specific location with Mr. Spithaler.

c. Again, I told Mr. Blair several times that I am advocating for the entire forest products
industry, not just for a specific permit issue on a specific location with Mr. Spithaler.

d. I told Mr. Blair that that specific issue with Mr. Spithaler would work its way through the
system.

e. Mr. Blair again tried to deflect any responsibility for the portable scales away from the
Trumbull County Engineers office.

f. Once again, I stated to Mr. Blair that it would be too big of a stretch for a logical person
to think that the Trumbull County Engineer would purchase the portable scales,
reimburse the Sheriff's department for the deputy’s wages that operates the scales, yet
have no input on the operation of those scales.

g. Neither Matt Blair, Jack Simon, or Steve Gerberry came prepared to discuss the
information I had sent them in the email referenced in Paragraph 19 and Example 10,
which I had been told was the reason for this meeting.

23. On July 2, 2018 I sent Steve Gerberry of the Trumbull County Engineers office a request for
records relating to their special hauling permit process. (see Example 13)
a. On July 6, 2018 I received an email response from Steve Gerberry stating that my request
had been referred to outside council.
b. I replied to Steve on July 9, 2018 asking if it was normal for a public records request to
be referred to outside council. (see email string in Example 14)
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 8 of 78. PagelD #: 734

24, On July 27, 2018 I received a response to my public records request, referenced in Paragraph 23
and Example 13, from Scyld Anderson. (see Example 15)

a. Ireviewed these records with Mr. Spithaler, as he is local to that area, he can identify
types of businesses, and we have been working on these issues together for the benefit of
the forest products industry.

b. We were again unable to identify any grain haulers that had been required to obtain a
$500 90-day permit.

25. Over the next few months, Mr. Spithaler and I communicated several times concerning his
permit travails and other concerns in the county surrounding their special hauling permit process.

a. At some point, and I don’t have the exact date recorded, Mr. Spithaler informed me that
his attorney was filing a lawsuit in Federal Court over the issues concerning the requested
Annual Permit for his property on Davis-Peck Road referenced in Paragraph 18.c.

b. I decided at this point to discontinue trying to work with the Trumbull County Engineers
office to resolve issues around their special hauling permit process until the results of the
above-mentioned lawsuit were realized.

c. Ihave continued to stay in contact with Mr. Spithaler and other industry members in NE
Ohio concerning the above-mentioned lawsuit and the issues surrounding it.

[hereby state that the information above is true, to the best of my knowledge. I also confirm that the
information here is both accurate and complete, and relevant information has not been omitted.

Signature of Individu

   
 

 

 

Date
3/: a2. / 2019 Notary Public
Kea kV antl POLY
Title And Rank

Niliatif Huiblie.- 04

Date Of Commission

LOA DENISE FOSTER
NOTARY PUBLIC- OHIO
MY COMMISSION EXPIRES 06-17-23

 
 
    

“A wv
Ople-inds®™

Stan Swierz
President
Columbus
Randy Bates

1" Vice President
Cambridge
Adam Conway
2™ Vice President
Vincent

Tom Brown

3" Vice President
Lucasville

Jeff Hoselton
Past President
Chillicothe
David Bergman
Treasurer
Westerville

Brad Perkins
Executive Director
Zanesville

Board of Trustees
Rudy Brandt
Haydenville

Eric Doll
Southington

Jeff Jenkins
Chillicothe

Mike Krol
Circleville
Jared Lute
Lucasville
Martin McCutcheon
Columbus

Irene Moore
Steubenville
Cassie Ridenour
Gratiot

Bob Romig
Wooster

Alan Smith
Thurman

James Stafford
Zanesville

Allen Troyer
Berlin

Alan Walter
Carrollton

The Voice of the Forest Products Industry in Ohio

The Ohio Forestry Association, Inc. (OFA) operates as a trade
association of Ohio forest products industry and forestry interests, on
behalf of its more than 600 members representing wood products
manufacturers, sawmills, logging companies, foresters and forestry
consultants, forest landowners, equipment companies, and service

firms.

The Association’s key points of interest are:

e To promote Ohio’s robust forest products industry ($26
billion/year impact and 50,000 people directly employed).

e To encourage the continued growth of this industry in Ohio as
the state has a surplus of timber growth (growth exceeds removals by

over 100%)

e To maintain or grow the amount of forested acreage in Ohio

Ohio Forestry Association, ) Inc.

1100-H Brandywine Blvd., Zanesville, OH 43701
Phone Toll Free: (888) 388-7337: Fax: 740-452-2552

E-mail: info@ohioforest.org
www.ohioforest.org

(currently 8.1 million acres)

e To promote responsible and productive forest management

practices throughout the state.

e To promote lower forestland taxes to reduce pressure on
landowners to convert timberlands to other uses.

° To work with municipalities, townships and counties, to address
local ordinance and road use issues that will create a cooperative
working environment for the forest products industry.

© To educate forest landowners about the benefits of proper

forest management.

® To educate the public about the many benefits the forest
products industry provides to all Ohioans.
07/14l20We: AALBCv-01361-BYP Bmariplee21 Filed: 04/15/19 1@gy 78. PagelD #: 7PGoay006

t 4

+ Mail ar deliver to:
Trumbull County Engineer
650 North River Rd, NW
Warren, Oblo 44483-2245

Consect ur att:

TRUMBULL COUNTY ENGINEER

APPLICATION FOR SPECIAL HAULING PERMIT
issued in accordanca with Section 4513.34 of the Ohio Revised Code.

 

(320) 675-2640

Type of Application and Fee
Single Trip & Return Overweight .
Quarterly Operator Fleet 90 Day up to £0,000Ibs GW)

 

 

 

 

[| Annual Suppller Fleet 365 Day (up ly ) 80,000bs G ew) .

 

 

 

 

Rush ‘Processing

 

*See description of permit ppes and fee schedule on page a -

Applicant Information
Qwner/Lessee/Insured (of Venteejs)
Mailing Address oe sees eesmecd eee
_Chy, State, Zp Code .
Phone
“E-Mail Address _.
“Desired Effective ve Date/s

Wn re te ee

Vehicle Information

Traller 1 ae eee
Trafler 2 an

# Axles

Wee ee ee Re Rhea te ee ey tr snare

ow ee

were annas tees tes cone

Load Description —

Ade 2
Load ( Aade Weights) ot
Number of Tires _. ;
Tira width eee wee et
Spacing "Between Axles
Route Information
From
"Addittonal space provided on page $

Agresment and Signature

Annual ‘Steal/Aluminum Coli/injection Mold 365 Day _ ;

*Qnerator/Suppller permits to complete page 4 for fleet info _ Gross’ ahi

Make checks payable to; Trumbull County vary
, $20FTruck (Retronctve $307) fr Pay fide
0) Road Maintenance Fund + $20 Processing Fee
_, (Retroactive ' $750 + "$20 Processing Faey
_ $50 Trumbull County / $100 Outside County
" «Retroactive | $75 ‘Trumbull fs $150 Outside)
_ S30/Truck (Retronctive $75/Truck)
$50

1 Fax t

"| Permit Transmittal “ae Do ‘Pick-Up. eT

License # State Empty Weight

AEM cB em ee gg as Ab ederim een we eee

J, as a duly authorized representative of the applicant of this permit, have read, understand and agree to comply

with all of the conditions contained within this permit,

Print Name Signature
Trumbull County Engineer Approval ,

Signature | Date

EFFECTIVE DATE: : . EXPIRATION DATE:

RECEIVE: NO.5859

O7/L4/2017/ FRI

11:01AM Offinger Management
ase:

© O7EBO?. 4.1518.01361-BYP Doc #: 39-1 Filed: 04/15/19 11 678. PagelD #: 739.003/006

t

4.

10.

11,

Jd.

13,

14,

RECEIVE:

TRUMBULL COUNTY ENGINEER

APPLICATION FOR SPECIAL HAULING PERMIT
Tasued In accordance with Section 4513, 34 of the Ohig Revised Cada,

LIMITATIONS ON THE USE OF A SPECIAL HAULING PERMIT

The granting of @ permit does not guarantee that the load desctbed can be Moved without
damage to the pavement or structures; aithough the permit !s granted on the assumption that
tha load can be moved without damage based on the best Information available,

Permittee will be held llable for any damage caused by the movement. The County assumes no
responsibility for damage to the applicant's equipment or load being moved due to any such
fallure. The applicant agrees to compensate the County for any damage to a roadway or road
structure and also te hold the County and Trumbull County Engineer harmiess from ail clalms,
damages or proceedings of any kind and from ail responsibility for personal injury or property
damages (public or private) caused directly or indirectly as a result of the transportation of sald
vehicle{s) or object(s),

The permit shall be In the possession of the driver at all times during the progress of
transportation and will be shown on demand to any polloe officer, state highway patrolman, or
employee of the county highway or state highway department.

This permit shall not constitute permission te travel upon county owned and
maintained bridges which hava been “load posted” with a lower rating than the
calculated Ohio Legal Load limit of the applicant’s vahicte.

The permission granted restricts the movement of the vehicle(s) or object(s) to the highways
specified, betwean the points designated, and within the time allotted.

No vehicle(s) or object(s) being transported under $pecial highway permit shall be feft parked on
the roadway either day or night except In case of an emergency, In which case adequate
Protection shall be provided for the traveling public. The vehicles) shall not be loaded or
unloaded within the ilmits of the highway.

The operator of the vehicle must comply with all laws, rules, or regulations covering the
mavement of traffic over highways and streets and those governing commercial motor vehicle
Operations in accordance with all federal, state and local laws.

Loads having extremely large dimensions shall require additional protective measures when
necessary for the safeguarding of other traffic. Due regard shall be taken of traffic in both
directions and every possible effort shall be made to prevent traffic congestion, One or more
flagmen or a pllct car may be required.

Non-compliance with the general or special provisions of a permit, exceeding the welghts or
dimensions grarited, or operating on dates or upon highways other than assigned shall render
the permit null and vold and the operator of the vehicle subject to arrest, as provided In Sections
5577.02 to 5577.05 inclusive of the Revised Code of Ohio,

Overweight permitted vehicles hauling steel/aluminum colls do not have any travel hour or day
restrictions,

This permit is void at any time that road, weather or traffic conditions make travel unsafe as
determined by local, state or federal law enforcement,

This permit does nat grant the authority to use state owned and maintained bridges on county
roads. If the applicant requires the use of state owned and maintained bridges on county roads
for travel, an additional permit Is required from the Ohia Department of Transportation,

Trumbull County shall be named as additional insured of the applicant's liability Insurance.
Appilcant shall provide the County with a certified copy of the policy declarations,

The applicant shall provide Trumbull County with all coples of Its ODOT permits.

NO.5859 O7/14/2017/FRI 11:01an Offinger Management
| O7M42BU.. Acy-01361-BYP Doc #: 39-1 Filed: 04/15/19 14 78. PagelD #: 78804006

TRUMBULL COUNTY ENGINEER

APPLICATION FOR SPECIAL HAULING PERMIT
layed In accordance wih Section 4513.34 of the Ghlo Revised Cade.

SPECIAL HAULING PERMITS TYPES AND FEE SCHEDULE

SINGLE TRIP &
RETURN

Processing:

CONTINUING
OPERATOR (90 DAY)

Procassing:

Trumbull County
ANNUAL SUPPLIER.
(365 DAY)

Processing:

This permit Is granted for a legal dimensloned overweight vehicle to make one move
during a 5 day period betwean two specific points over prescribed routes.

Single trlp parmits require a $20 fee, proof of $1,000,000 In lability insurance naming
Trumbull County as an additional Insured, along with a $50,000 surety bond. Permits
requested retroactively after haullng has commenced require 2 $30 fee,

maintenance to a site, located on a “taad posted” county or township road. Operator
permits are Issued for legal dimensioned vehicles not exceeding 80,000lbs gross vehicle
welght. These permits will be issued to the owner/operator on a quarterly basis not to
exceed 90 days,

This permit pertalns to businesses or persons who operate out of a facility, or provide > )
J o

Continuing Operator permits require a $500 fee applied to a road maintenance fund, In
addition to a $20 processing fee. $2,000,000 In llability insurance ts required naming
Trumbull County as an additional insured. All applicable vehicles to be utilized throughout
the duration of the permit must be Jisted on page 4 of this application, Permits requested
retroactively after hauling has commenced require a $750 applied to 2 road matntenance
fund, in addition to a $20 processing fee.

Annual Supplier permits pertain to Trumbull County businesses transporting aggregate,
concrete, construction goods cr other like material to sites located upon “load posted”
county or township roads (nat to exceed 80,000 pounds gross vehicle weight}. This Is jn
accordance with ORC Section 5577.043 (D)(2).

Continuing Supplier permits for businesses located within Trumbull County require a $50
fee for road maintenance In addition to proof of $1,000,000 in liability insurance naming
Trumbull County as an additional Insured. Permits requested retroactively after hauling
has commenced require 3 $75 fee, All applicable vehicles to be utilized throughout the
duration of the permit must be listed en page 4 of this application, —-

“Safety service vehicles Including pollea, fire, and EMS, as wail as, school buses are exempt and not subject to obtalning & permit.

Outside County
ANNUAL SUPPLIER
(365 DAY)

Processing:

ANNUAL STEEL COIL/
INJECTION MOLDS
(365 DAY)

Processing:

RUSH PROCESSING:

Annual Supptler permits partaln to businesses outside of Trumbull County transporting
aggregate, concrete, construction goods or ether like material to sites located upon “load
posted” county or township.roads within Trumbull County (not to exceed 80,000lbs gross
vehicle weight). This Is in accordance with ORC Section 557,043 (D}{2).

Continuing Suppller permits for businesses not located within Trumbull County require a
$100 fee for road maintenance In addition to proof of $1,000,000 In lability insurance
naming Trumbull County as an additional Insured. Permits requested retroactively after
hauling has commenced require a $150 fee. All applicable vehicles to be ulllized
throughout the duration of the permit must be Iisted on page 4 of this application.

Annuel permits may be Issued for @ legal dimensioned overweight vehicles (not to exesed
120,000Ibs gross vehicte weight) transporting stee! colls or Injectian molds between two
specific points, aver prescribed routes.

These permits require @ $50 processing fee per truck as well as proof of $1,000,000 In
liability insurance naming Trumbull County as an additional Insured. Permits requested
retroactively after hauling has commenced require a $75 fee. Copies of approved ODOT
permits as they pertain to Trumbull County must also he submitted,

Requests for same day or naxt day application Processing will require an administrative
tush fee of $50. Traditional turnaround for application processing 15 5-7 business days.

RECEIVE: NO.5859 O7/14/2017/FRI 11:01AM Offinger Management
*) O7N4BOY. A188cy-01361-BYP Doc #: 39-1 Filed: 04/15/19 1°87 78. PagelD #: 78905/008

TRUMBULL COUNTY ENGINEER PERMIT NO,

APPLICATION FOR SPECIAL HAULING PERMIT
Issued [n ancordance with Saction 4513.34 of the Ohio Revised Code,

FLEET INFORMATION FOR OPERATOR/SUPPLIER PERMITS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contractor/Company Name:
Type
Ucense # | State |  (Powerunit, Make Model | Unit# | Weight
Galler,
equipment)
*Make additional copies if necessary PAGE OF

RECEIVE: NO.5859 O7/14/2017/FRI 11:01AM Offinger Management
©. O7N@2Q17. 4.1818,.01361-BYP Doc #; 39-1 Filed: 04/15/19 14 678. PagelD #; 748006006

TRUMBULL COUNTY ENGINEER PERMIT NO,

APPLICATION FOR SPECIAL HAULING PERMIT
Isyued In accordance with Section 4513.34 of the Ohio Revised Code,

 

Additional Route Information:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RECEIVE: NO.5859 ‘O7/14/2017/FRI LI: O1AM Offinger Management
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 15 of 78. PagelD #:Fxample 3

Brad Perkins
SAAN TE TT i NRL,

From: Brad Perkins

Sent: Wednesday, August 2, 2017 4:43 PM

To: ‘hwsimon@co.trumbull.oh.us’

Cc: ‘commissioners@co.trumbull.oh.us’; 'hwgerber@co.trumbull.oh.us'; John Dorka;
‘Adam@americanmadelumber.com’

Subject: Road Use Issues for Loggers and Sawmills in Trumbull County

Jack,

| wanted to get back with you on a few of my thoughts from the meeting we had a couple weeks ago. The biggest thing
that jumps out at me is what appears to be a huge discrepancy between the timber/sawmill industry and others like the
gravel industry. If weight is weight, and loads are loads, they should be treated equally. Below are some thoughts on
scenarios around this topic.

* According to your permit: Why would an aggregate company be allowed to pay $50 per year for a permit to haul
unlimited 86,000 loads (with weight variance) from the aggregate company to any site, or number of sites, in the
county while a logger hauling even a small number of equal weight loads from one or a number of sites in the
county would have to pay at least $2000 to haul for a year in the county (several thousand dollars if they have to
permit each township also)?

© An aggregate company could haul 100 loads of sand or gravel into a well site for instance...and a logger
might haul 20 loads of logs off a logging job. Less loads, same weight per load, one site....yet the logger
pays 10 to 40 times the permit fee.

o This has the appearance of discrimination against a specific industry.

* Would a farmer have to get this same $500/90 days permit to haul loads from his fields?

o Would this also apply to their large, heavy combines and other equipment they drive down the roads?

© [fnot, can a logger move his harvesting equipment down the same roads without having to worry about
being stopped for overweight loads? It shouldn’t matter whether he is driving the overweight combine
down the road or hauling the skidder on a flatbed. Weight is weight.

© Loggers in your county are telling me that township trustees are saying that they are not going to bother
farmers. Why would they bother loggers and not farmers if weight is weight.

© Again, if there is any truth to this, it has the appearance of discrimination against a specific industry.

o Many forest landowners have their properties in the same tax programs as other row crop farmers. Will
they not be able to harvest and sell their crop without having to pay a larger permit fee than a row crop
farmer? This seems perverse since a woods only has trucks hauling in and out of it once every 20-80
years, but a row crop farmer harvests from their fields each and every year.

*  !fasawmill owned its trucks, could they get an annual permit to haul unlimited loads of logs into that mill, and
lumber out of that mill, just like the aggregate trucks?

© Ifnot, it again appears to be discrimination against a specific industry.

© Ifso, then the sawmill should be able to haul logs from various logging sites within the county, or
outside of the county, back to his mill, without the logger needing to get a 90 day permit. Just like the
person needing aggregate hauled to their site wouldn't need a permit because the aggregate hauler has
an annual permit.

© It shouldn't matter if the loads are being hauled into a site or out of a site, weight is weight and loads
are loads.
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 16 of 78. PagelD #: 742

Ifa sawmill does not own trucks (Amish), can he still get an annua! permit to have contractors haul logs in and
jumber out?
0 Ifso, will he be provided with something to give to all the contractors that haul in and out?
o  Ifnot, why not? It is a fixed location just like an aggregate facility. Trucks go in and out of both places
day in and day out. Weight is weight and loads are loads.
Qo Ifnot, then not only does it appear to be discrimination against the logging/sawmill industry, but it could
also appear that the Amish are being discriminated against because they don’t own the trucks.

* Sawmills often export logs and/or iumber overseas. They call a transport company that sends shipping
containers te the sawmill to be loaded.
© The sawmill may not know what trucks or trucking companies are going to show up to get these loads.
Oo How do they permit these trucks?
o They can’t even get to some of the mills empty without being overweight.

© Ifasawmitl or logger uses several small contractors (owning 1 or 2 trucks each) to haul their material, and each
one has to pay a permit fee, this is burdensomely costly compared to the aggregate hauler that pays one small
annual fee and just lists his trucks on a sheet of paper.
o Could a sawmill or logger pay a small annual fee and just list the trucks of his contractors?
oO Ifnot, it looks discriminating again.

« A fewother thoughts:

© [think one of the big sticking points is the small cost of an annual permit versus the high cost of the 90
day permits that is being forced on loggers. It defies logic that it is OK for an aggregate company to
potentially haul thousands of heavy loads in a year’s time for a $50 permit, while it could cost a fogger
$500 to hau! 10 loads of logs on the same roads.

© The annual fee should be the higher fee. There should be less opportunity for road damage if someone
is only hauling for 2 or 3 months from a logging job or farm harvest site, than for an entire year from a
sawmill or an aggregate facility.

oO Most timber harvesting contracts with a landowner are for 1 to 2 years. This gives the logger time to
work around the weather to do harvesting that would cause the least damage. If he has to start and stop
a few times to make sure that he is not hurting the property and roads during the wet times, he is
penalized by having to get another expensive 90 day permit.

In closing, | have heard from some industry folks From Trumbull County the last couple days that are very upset because
they seem to be getting the run-around as to whether the township or county is handling permitting for township roads.
There has also been an issue or two with log or lumber trucks being stopped and taken several miles to be weighed,
possibly outside the acceptable limits for such activities.

| am encouraging them to do their best to abide by the current Trumbull County rules as we discuss with you as to
whether or not a better system can be worked out. {am hearing rumblings of discrimination lawsuits. { would like to
avoid these types of actions for all parties involved if possible.

| would greatly appreciate your feedback on the above pcints of discussion,
Best regards,

Brad Perkins

Executive Director

Ohio Forestry Association

1100-H Brandywine Blvd

Zanesville, Ohio 43701

Office: 888-38-TREES (888-388-7337)
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 17 of 78. PagelD #: 74exampie 4

Brad Perkins
eae i a i

From: Jack Simon <hwsimon@co.trumbull.oh.us>

Sent: Thursday, August 3, 2017 3:10 PM

To: Brad Perkins

Subject: RE: Road Use issues for Loggers and Sawmills in Trumbull County

From: Brad Perkins [mailto:Brad@ohioforest.org]

Sent: Wednesday, August 02, 2017 4:43 PM

To: Jack Simon

Cc: Commissioners; Steven J. Gerberry; John Dorka; Adam@americanmadelumber.com
Subject: Road Use Issues for Loggers and Sawmills in Trumbull County

Jack,

| wanted to get back with you on a few of my thoughts from the meeting we had a couple weeks ago. The biggest thing
that jumps out at me is what appears to be a huge discrepancy between the timber/sawmill industry and others like the
gravel industry. If weight is weight, and loads are loads, they should be treated equally. Below are some thoughts on
scenarios around this topic.

* According to your permit: Why would an aggregate company be allowed to pay $50 per year for a permit to haul
unlimited 86,000 loads (with weight variance) from the aggregate company to any site, or number of sites, in the
county while a logger hauling even a small number of equal weight loads from one or a number of sites in the
county would have to pay at least $2000 to haul for a year in the county (several thousand dollars if they have to
permit each township also}?

o Anaggregate company could haul 100 loads of sand or gravel into a well site for instance...and a logger
might haul 20 loads of logs off a logging job. Less loads, same weight per load, one site....yet the logger
pays 10 to 40 times the permit fee.

o This has the appearance of discrimination against a specific industry.

1. A horizontal well site that would require a 100 loads of aggregate would be required to negotiate a
RUMA which is separate from the special hauling permit process, otherwise that would be considered to
be providing maintenance and require a Continuing Operator 90 day permit

2. The 90 day permit is not specific or discriminatory to any one or type of industry, it is for any business
that sets up temporarily on a posted roadway; every load in and out would be on a roadway not
constructed for any weight over that roadways posted limit

3. The annual permit is for business’s located on a non-posted roadway that may deliver on posted county
roadways

e Would a farmer have to get this same $500/90 days permit to haul loads from his fields?

o Would this also apply to their large, heavy combines and other equipment they drive down the roads?

otf not, cana logger move his harvesting equipment down the same roads without having to worry about
being stopped for overweight loads? It shouldn’t matter whether he is driving the overweight combine
down the read or hauling the skidder on a flatbed. Weight is weight.

o Loggers in your county are telling me that township trustees are saying that they are not going to bother
farmers. Why would they bother loggers and not farmers if weight is weight.

o Again, if there is any truth to this, it has the appearance of discrimination against a specific industry.
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 18 of 78. PagelD #: 744

o

Many forest landowners have their properties in the same tax programs as other row crop farmers. Will
they not be able to harvest and sell their crop without having to pay a larger permit fee than a row crop
farmer? This seems perverse since a woods only has trucks hauling in and out of it once every 20-80
years, but 4 row crop farmer harvests from their fields each and every year.

Anyone hauling on a posted roadway is required to acquire a permit
i cannot speak for any Trustee

« = lfasawmill owned its trucks, could they get an annual permit to haul unlimited loads of logs into that mill, and
lumber out of that mill, just like the aggregate trucks?

o
o

If not, it again appears to be discrimination against a specific industry.

If so, then the sawmill should be able to haul logs from various logging sites within the county, or
outside of the county, back to his mill, without the logger needing to get a 90 day permit. Just like the
person needing aggregate hauled to their site wouldn’t need a permit because the aggregate hauler has
an annual permit.

It shouldn’t matter if the loads are being hauled into a site or out of a site, weight is weight and loads
are loads.

As defined on page 3 of Trumbull County special hauling permit, Annual Supplier permits pertain to
Trumbull County businesses transporting aggregate, concrete, construction goods or other like material
to sites located upon “load posted” county roads (*note the original permit stated county and township
roads, the word township has been eliminated from our permit, the permit covers county roads only)

If a permit is acquired logs, or any other material, can be hauled out of the facility to load posted county
roadways

If the business is on a non-posted roadway any delivery at or below the legal limit is allowable, if ona
posted permits would be required to receive deliveries

 

e lfasawmill does not own trucks (Amish), can he still get an annual permit to have contractors haul logs in and

 

 

 

lumber out?

co Hfso, willhe be provided with something to give to all the contractors that haul in and out?

6 not, why not? It is a fixed location just like an aggregate facility. Trucks go in and out of both places
day in and day out. Weight is weight and loads are loads.

co If not, then not only does it appear to be discrimination against the logging/sawmill industry, but it could
also appear that the Amish are being discriminated against because they don’t own the trucks.

1. Asdefined on page 3 of Trumbull County special hauling permit, Annual Supplier permits pertain to
Trumbull County businesses transporting aggregate, concrete, construction goods or other like material
to sites located upon “load posted” county roads (*note the original permit stated county and township
roads, the word township has been eliminated fram our permit, the permit covers county roads only)

2. If any business is located on a non-posted road no permits are needed to receive deliveries.

* Sawmills often export logs and/or lumber overseas. They call a transport company that sends shipping
containers to the sawmill to be loaded.

°
o
o

The sawmill may not know what trucks or trucking companies are going to show up to get these loads.
How do they permit these trucks?
They can’t even get to some of the mills empty without being overweight.

it is our opinion that a trucking company picking up or delivering to a business is responsible to acquire
their own permits, be it local or state
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 19 of 78. PagelD #: 745

«  Ifasawmill or logger uses several smali contractors (owning 1 or 2 trucks each} to haul their material, and each
one has to pay a permit fee, this is burdensomely costly compared to the aggregate hauler that pays one small
annual fee and just tists his trucks on a sheet of paper.

o Could a sawmill or logger pay a smail annual fee and just list the trucks of his contractors?
o If not, it looks discriminating again.

1. More clarification is needed here, is this for a portable operation in a forest or a permanent location? Is
it on a posted or non-posted road?

e =A few other thoughts:

o 1 think one of the big sticking points is the small cost of an annual permit versus the high cost of the 90
day permits that is being forced on loggers. It defies logic that it is OK for an aggregate company to
potentially haul thousands of heavy loads in a year’s time for a $50 permit, while it could cost a logger
$500 to haul 10 loads of logs on the same roads.

o The annual fee should be the higher fee. There should be jess opportunity for road damage if someone
is only hauling for 2 or 3 months from a logging job or farm harvest site, than for an entire year froma
sawmill or an aggregate facility.

o Most timber harvesting contracts with a landowner are fer 1 to 2 years. This gives the logger time to
work around the weather to do harvesting that would cause the least damage. If he has to start and stop
a few times to make sure that he is not hurting the property and roads during the wet times, he is
penalized by having to get another expensive 90 day permit.

1. The annual permit does not allow loads over the legal limit of 80,000 Ibs. nor is it issued to businesses
located on a load posted road

2. The continuing 90 day permit assumes the business is located ona load posted with primarily one point of
ingress and egress that most likely will cause premature damage to that road if said business is located ona
non-posted road no such permit is required for any loads under the legal limit

in closing, |have heard from some industry folks From Trumbull County the last couple days that are very upset because
they seem to be getting the run-around as to whether the township or county is handling permitting for township roads.
There has also been an issue or two with log or lumber trucks being stopped and taken several! miles to be weighed,
possibly outside the acceptable limits for such activities.

1. Some townships do their own permitting others have requested our assistance in facilitating their permits
2. [cannot answer for the sheriff however | was informed by an officer that they are allowed a 3 mile radius
to weigh a vehicle and up to a 20 mile route to get to it so as not to utilize posted roads

lam encouraging them to do their best to abide by the current Trumbull County rules as we discuss with you as to
whether or not a better system can be worked out. | am hearing rumblings of discrimination lawsuits. | would like to
avoid these types of actions for ali parties involved if possible.

1 would greatly appreciate your feedback on the above points of discussion.
Best regards,

Brad Perkins

Executive Director

Ohio Forestry Association

1100-H Brandywine Bivd

Zanesville, Ohio 43701

Office: 888-38-TREES (888-388-7337)
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 20 of 78. PagelD #: 746

Example 5

 

Office of the

 

 

 

 

 

 

 

Trumbull County Engineer
Sign-In Sheet
Subject: Mis, OO / tC f . Aswac. MectingDate/Time: /o-f1- 2017
Facilitator | Jee Place/Room: j-re¢ ¢ Corrterace Ls.
Name Entity /Organization Phone Email
Skavin Gerberry TLE 330 675 2270 huegecber co, Prunbull oh, ag

 

Genno, Beadle Ohio Farm Bureau | Git -ate- 3455 readle © ofbt}. ora

> 7)
Leth Corry |\oice Form Prva | ip t-AYG BUA JeurtS@vLb€. ove
Tack Sim Gan TCE B30 -675°24S7 | Huston Ole -Ttrmb fd Sf

Brad Fectsins | asa Frety Asstt PHO SO 2R-TUS bead @. ahty Seecil sg

Pol Dart Qin fovOsty kecoc- 746 -502-YUS

 

 

 

 

 

 

 

 

 

 

Ale Thomas MEOLC } BH- 958-0578
Gar. Shubier TCE 380. C757 Jas-3
enaikir Denman LD TOE 330-715-222)
Pandy Smith TOE 450. ¥15- 2221

 

 

 

 

 

 

 

 

 
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 21 of 78. Bagelple§ 747°

Brad Perkins

From: Brad Perkins

Sent: Tuesday, October 10, 2017 10:07 AM

To: Jenna Beadle: ‘Leah Curtis’; ‘Adam@americanmadelumber.corm’
cc John Dorka

Subject: Meeting Tomorrow with Trumbull County Engineers Office

Good Morning!

| just wanted to touch base with folks before the meeting tomorrow with the Trumbull County Engineers Office
concerning the road use issues in Trumbull County. The meeting is scheduled for 10:00 AM in the Trumbull County
Engineers Conference Room. Their office is located at 650 N River Road NW, Warren, Ohio, 44483.

There are 4 key things in my mind that | hope to get good discussion on.
1. Allusers of the road that exceed the posted weight need to be treated equally.
2. There is a huge cost discrepancy in their current permit process for different haulers.
3. Is agriculture exempt or not? We are getting conflicting reports.
4, Liability Insurance and Additional Insured designation may be an issue.

i hope they will be forthright with us in these discussions, and | would like them to work with us on coming up with a
better alternative.

See everyone tomorrow!

Brad Perkins

Executive Director

Ohio Forestry Association

1100-H Brandywine Blvd

Zanesville, Ohio 43701

Office: 888-38-TREES (888-388-7337)
Fax: 740-452-2552

Cell: 740-502-4215

Email: Brad@ohioforest.org

Web: www.chioforest.org
i

=

ase: 4:18-cv-01361-BYP Doc Lx

 

Dermat AME . Tracks Axles Pad,
QEOOl-aAgT Daal y oder | 6 £5 00'°°
Ips. yes} also ihad Bond.

Tesse Rabec A # soo

OF=- OOS - aoe
Tres wo

OF CO7 A
ENS NO

QF 008

ror? Ones rel G imgenich, ‘a

V7 Ret Thong |. o 100
# Sapo

Ens, Ne

RK O/0 ~ ory A Ubmarkeg Deliory & B & po

FPS AO! - 4

OF Of! 2°17 | 2 Trée . 6 3m’

TNS Yet

QIK O04 Alor7 Devos Lumber 12 stp"

Ene peo

. TSpS. yes . .

OF 00s -Ror7 OosTauus Karduvdls 1 & $Bo 5

pe Es yes ;

QEG 04 AO Om €gA hog ag) Q B BWpo'Co
Eps yes, d st ae

 

 

  
 
  

—
~~ pe { co
Cane ee yA ae

g WRT
Agence ff eae

267 2y" oF BASE.

TOELTHOCKS

 
  
 
  

   

+5000"
ToTak.

 

 

 

gers. 22 of 78. PagelD #:=x%emple 7

&q doo

B00u

©)Q,006
Q0.00 a
Auwo
80,000
Boo

00,00

   

 

Sl gg

PEC TReck
 

(lase: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 23 of 78. PagelD #: 749
Larmers
Trecks Le .of
QF 06612617 Ad VAnceng, Eco_Ag, Blak 7 $00
A LENE .
QF O02 -20/8 i! Ue Blank * Sao
A26 NZ | :
Laks tkemay  ——
Re one For Perms
cause  whond Lords
| | — TRS. £ 600%
QFOOY) 207, Case Fara LL, SS
LYS Ves . Cs Ame THAS
AF COlF20/B o¢ A oe 2000'”
rs. Ves.
U Per m:TS SQ

 

 

 
a,

vase: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 24 of 78. PagelD #: 750

(several Hav hers

[Acck¢ Faf

AF O09] Zor FE evere Tf CAS toh Y @ ery co
Trg ves

AF 06G 2017 Bustel 2fosal 5 F 29/0
LES yes

AF O62} 2017 Mn Thor yout fA nG -

 
 

TAS ll yes

Very FitST Pepm,T.
King Bros
AF 00 !3R0/? kémfS Ene. /t miyers # SO?°
TMS yes . || B00. MPS.
Y Block Truck:
4 Lema.
2. Flat Bel
7. Semx
2 SepTic TANK
a UT h Tr
f Wr CAN

(7 Traders | ie Trucks ~~ SOs

 

Auge ‘I 1g Pack

OU NON NE ee en

 

 
(ase: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 25 of 78. PagelD #: 751

rH

— Gevem\ tHAders

O2b-20!I7 RAT Trockiag luc

OU-12 QT — TA HOR 13 2OID

| Tro S AW Rowe ow sheet

eee

 

yop) a Fe |
| oe ’ Pw. Der TReck
e SO CErls
Der Treck

 

 
 

ase: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 26 of 78. PagelD #: 752

TNSAnE Loads

 

Perm." STe phar. KP LC g
YQ | | Day / fis “12 20’
Gross weight $99,000
Far] | Oay /-/8 -20/8 a
see emare (Barber TAAL EM Eco
Boba (s1O SS .WwegaT _ 192,000
422} | Day Jaoras 2018. Ao?
hush so°°

Gross WEKGT | 42,000.

S Pern, TS. # 60°? 10 582,000\b
move) TL

QUT
A cost OF 20, per Ten
A |

god 424 = J ee,a0

ais x 241 Fh t )) 2 00 TNs

 

 

TRFO
- . Qase: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 27 of 78. PagelD #: 753

AF O!

sy OF Cow ry

jt g. / Lo ggers
Tro,

6 Rol? foorlarck Tracdo-r ¥ /00'?
Ford Denler.

yes. Sepr ig °°" 73°3p0r0 a POE.

AF 22 -2l7 = S€lecT Exeon'ses Ey.

< | e106
_ = 7 TK CO le2e/7 Te och 102018 [00""
e> Ot OF Coun Y / }Yy Tr tice

Load S$. Utodl PhatocSs ZIY bee

t- boa 9 hney & Gum ent. Teck

See pole 93-2217 a | | r

 

20 - 2017 Chon fice. dbs. 28 Tachag
Qec. 87207 To Pec & 2dI¢
Flreeck sol

worms yr Be
Loads.

Mo60d. L vmber, CalleTs, Lupder ; AagS . Scrap Kose.

 

 
Pernt

=e GS SQ,

lase: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/49 28 of 78. PagelD #: 754

Sommary Sheet

 

 

 

Loggers,
AH TRICKS Pach
sy) Feu 00°° fg 9 Der Trod
Farm ers
2500 #62, 3¢

Areggers t+ Farmers Mose"
jO% &Esco'™ B22

—Ceveral. taclers.

 

(3 he svoo 87/536,
: Kia s Bros.
| | Yo 9g Aso:* £110 av
A(\ — Tegether. . f
So £ 260 co PF SZ.GS fs

   

Sole
wc kK
(LAT trckny chong 4987 <9 , g08 per
Oct oF Couly My bo T Peck

 

 
Amn,

PemTs

ase: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 29 of 78. PagelD #: 755

Sommamy Shee”

Ag | Loggers

tt Treks Prd. AY. Per 17K
as aso FE g,02
A operdors Cv7 oF comity,

3 Tpecks. to®  - “eo

TA “hove A Total, S82, 000 Ib
Copsuerled ToToms  QA/ Tax

Cost ABooT QO% fPepTon

 

 
\v

D
Y

SS

5

Seer

6

@) y

 

ase: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 30 of 78. PagelD #: 756

TA pug hTS Ly

A ogqers. /O permoTs. Ifo. Derm: Ts
NO TEMS. Fo.

| Farmers em Pern. VS a Perm TS
ast pave Trecks LesTed .

Geperal Haulers are complete Pern7s
RAT TRuhinsg ts <TosT A.
TOKE 20% Per Treck
oN sAwe bhoads Are A bigger
AO LMS EMO
JOKE 26% Per Tan

oo Hage 2 Aogg Crs Us Th
yearly Perm.Ts* Or>? SO

 

 
 

ase: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 31 of 78. PagelD #: 757

J40ughB P2

s

) King (Sro Ss CAr Haol Cu. S4, Dom pr
TO Boerld wew Mnue way Takes
Aboot LTH Grave! Far /0 Fee? wnt
Prive fer Foot? ak Civ Leger aF Dye.

300' Onve AT 197 Loads = /7 Loads
GD Kings Bro (hice Foc PermT goo
comES eet TOL A IY Per head) For
PermeT-

   

Keng haste Heel /7 Loads

And Hes Free Kes? oF year
TO Hig ul,
Arle Kiwg HS Oneve = Hene
COMES SA mill or Asqgivag Crew,
A moths hater. Going To BE Ther For
| S months. So That */b00'° 2-BI0 day
Penn Ts. TO Hash eT Q7 Londs oF Lomber
Comes oot TO. 37,63 per Load.

fF kOta Kine Hewled all His hands

Tr on€ Day _!7 bonds
Ee
hogs er / Sem 1. ROweels Ta Haol 27 hoade
Ou>®l,
d while, Saw (hb egger works Qdweeks.
TE NYO Days King has. 42 Treks so gue

 
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 32 of 78. PagelD #: (98

60 ol (S , 3
Some Lewry To hiry \e's Aug Having
er Koameng, BO Race tC Aug. Oo” Coad. gravel,
coperels, Bleck / sind ) UP sore LEENA. Sepr7ee TIAKE
| SO each Troe cums | hoad 4 lay 30 Loads
ur Oay a honda bry $0 Loads

3B bond thy Wd heads

1 S6 whee Lo gq er Live king on His Toh
Te Heel 27 hoade cot. rember. 1% feys

Hes heer | |
| King HOS Havled  _ Os
| Loada day @P XO TREKS X / Yo e Y2CC yf ;
a tl “ ef if rt K yo, EP Yoo Ce (we
2a © © & ey L¥™ 72,4007?

A. (00 nc woods ge covok! cuoT bmn [Br
@D 9s BF = = 168 Leads
A Ay SA milcrew Cau ceT AlmosT |B milo BF

Ze Rhyepr. So we still vader oo Loads
For. & year.

TAy ers MO Com PerseA Ow This
Zook s fa. Ke A./| AbouT The I apeey

For. ThE. Cony ERGEB Agaast Fhe.
Aeg ger = t TA LE Aq. © DeritTionns

 

 
Meee en oe ETE TE CV OL SOL BYP Doe 239-1, FH. OL TE IS 2 OF Fee Pagel Ho Pog oor

Example 8

¥

Cribune Chronicle

Loggers cry foul over permits

Say they’re charged more than others to haul loads
on roads

     

Tribune Chronicle / R. Michael Semple Logger Bill § pithaler, owner of Gustavus Firewoods and
Hardwoods LLC, talks about the logging industry and road weight limits in Trumbull County. Loggers
say new permit schedules and fees unfairly target the industry.

 
 

WARREN — The cost for permits to haul loads on roads in Trumbull
County with weight limits unfairly targets the logging industry, an
official with the Ohio Forestry Association said.

Lof5 3/22/2019, 11:26 AM
Loggers cry fou! over permits | News, Sports, Jobs - Tribune Chronicle

CdSe: a TECV-OLS61- BYP Doce see1 Filed BaP esr OP eo Bagelb #: 76

2of 5

ay,com/ ewysslocal news/201 8/04 loggers-cry-foul-ove...

“The permit system is being administered unfairly toward the forestry
industry. Others are getting permits to operate semi-trucks on the same
roads as the loggers are, but for much less money,” said Brad Perkins,
executive director of the association. “This amounts to business

profiling.”

But the reason why permits are more expensive for some isn’t because of
the kind of industry, said an official with the Trumbull County
Engineer’s Office, which supplies the permits. Rather, it’s about where
the business originates.

“If someone is applying for a permit on a nonposted road, who may or
may not deliver to a destination on a posted road, they pay $50. But if
the business is originating on a weight-posted road, which means every
load leaving that spot is going to travel on a posted road, that is $500,”
said Jack Simon, director of governmental affairs and special projects
coordinator for the engineer’s office. “There is going to be more wear
and tear on roads that have that kind of traffic.”

Businesses that transport material like aggregate, concrete and
construction goods pay $50 per year for their fleet and must get a $1
million insurance policy for a yearlong annual supplier permit to travel
on a county road posted with an 80,000 pound weight limit.

The fee is raised to $100 if the company is from out of the county.

A 90-day continuing operator permit — what loggers and other

3/22/2019, 11:26 AM
Loggers.cry foul ove pet Ne TSOP BYE Se 8-1 HBA ORTB AS BB OPE BagaID He 78 oy rove.

 30f5

agricultural haulers obtain — costs $520 every 90 days for each weight-
posted road the business’ fleet will travel on for the job. They also must
get a $1 million insurance policy. The vehicles can weigh up to 80,000
pounds.

“This means a gravel hauler and a logger working the same site, with
the gravel hauler bringing in 10 to 15 loads of gravel and a logger
taking away 10 to 15 loads of timber on trucks that are just as heavy,
have to pay drastically different fees. And then, when the job is done
and they find a new one, the logger has to file for another $500 permit,
pay another $20 processing fee, while the gravel hauler doesn’t. How is
that equal?” Perkins said.

Bill Spithaler, owner of Gustavus Firewoods and Hardwoods LLC, said a
timber job that pays about $25,000 and takes him one year to complete
requires him to spend more than $2,000 on four 90-day permits. He
likened it to an 8 percent tax.

“It cuts into profits really fast,” said Spithaler, who has been in the
industry in Trumbull County for more than 30 years.

Trumbull County Engineer Randy Smith said the cost of the permits is
equal to the cost of the bonds before the fee schedule was put into place
in 2017.

Before that, the county required a $50,000 bond, which equated to a
$500 fee for the operator, and a $20 permit. Smith said the bonds had to
be purchased for each route, for each job and couldn’t be transferred to a
new job.

But Spithaler said the bonds he got before the county’s new system could
be transferred to different routes and lasted a year, not 90 days. Simon
said the 90-day permits can be transferred to other routes.

Perkins said he is researching how other counties handle the issue to
present Smith with an alternative plan.

3/22/2019, 11:26 AM
L ry. foul N Sports, J /ews/local-n pols 8/04/1 -foul-
ogeers or ou ove Permits, ly ews, aris. PPR) [wbyne e chrpnigle 1 Fite eyny ti ripay. gom/new wsllocal oca ageles 3f poe cogeers -cty-foul-ove..

Don Schmucker, owner of Trumbull County Hardwoods in Middlefield,
said doing business in Trumbull County was never a problem before the
new system was put into place, and adapting to the new standards isn'ta
problem. What is, he said, is the process has not been straightforward.

“Someone tells us to do one thing and then a few days later, it’s a
different thing or they change the road posting in the middle of a job.
Or one guy says one way of doing things is OK and then another guy
says it isn't. I get disgusted with the run-around,” Schmucker said. “Let
us do our work.”

Also, some of the Amish, who account for upward of 90 percent of
loggers in the county, believe they are being singled out, Schmucker said.

Smith said any business violating the road weight limits are subject to
regulation and enforcement, which has nothing to do with being Amish
or what industry the person works in.

The engineer’s office owns portable scales used to weigh trucks, but they
are operated by the Trumbull County Sheriff's Office.

Steven Gerberry, deputy administrative assistant / special projects
coordinator for the engineer, said the office reviews roads based on
observable issues or complaints in order to protect the roads from wear
and tear.

“It isn't fair to ask taxpayers to pay the cost of the logging industry
tearing up the roads,” Gerberry said.

Also, because the road is being reviewed, doesn’t mean it will be given a
weight limit, he said.

Loggers in Trumbull County review best practices with the forestry
association, the local soil and water conservation districts and one
another through the Northeastern Ohio Loggers Chapter to keep the
roads and the environment from being damaged, Spithaler said.

“The forestry association does not want Trumbull County’s roads torn

4of5 3/22/2019, 11:26 AM
news ig ocat news! 201 8/O-U loggers: cry-foul-ove...

eae Tn Ve BBV OISOL-BYP. Boe # 20-1 Fed: “OX SAS 37 PagelD #

i
*

up. We want them to haul legal, not overweight loads, but any system
put in place needs to be administered equally,” Perkins said. “I think we
can find a way to strengthen the access points and get the cost of the
permit down so it is manageable for the industry.”

Sof 5 3/22/2019, 11:26 AM
” Case: 4:18-cv-01361- BYP Dae #39 Fig 04/15/19. 38 of 78. Pagelb ARS 2
ly L. Smi

PE, PS.
Gary W. Shaffer, PLE.
TRUMBULL COUNTY ENGINEER Deputy Engineer
Herb W. Laukhavt, Jv.
Director of Finance &

650 NORTH RIVER ROAD, N.W. WARREN, OHIO 44483-2255 Personnel
PHONE: 330-675-2640 FAX: 330-675-2642 Tom W. Klefke
. Highway Superintendent
www.countyengineer.com

 

 

March 23, 2018

The Ohio Forestry Association, Inc.
Brad Perkins, Executive Director
1100-H Brandywine Blvd
Zanesville, Ohic 43701-7303

Re: Meeting with Jack Simon

Dear Mr. Perkins:

Please be advised that the undersigned acts as a legal advisor to the Trumbull County Engineers
Office. It is my understanding that in a recent meeting with Jack Simon from our office, you
relayed to him that there may be some concern from members of your organization that the
Engineers Office is targeting individuals and companies engaged in the logging business and at
the same time giving preferential treatment to individuals and companies engaged in agriculture.
Jack relayed to me that his meeting with you was both cordial and productive but I thought that I
could best give a simple response to the allegations or concerns made by your members.

J would like to state and assure you that it is the Trumbull County Sheriff's Department and not
the Trumbull County Engineers Office that operates the scales and makes decisions as to which
vehicles and or trailers are to be weighed. The Engineers Office does not have supervisory
authority over the Sheriffs Department or the deputies employed by it. If any of your members
feel that they have been treated unfairly and/or targeted by the Sheriff's Departinent, they may
direct their complaints to the Sheriff's Department.

If we at the Trumbull County Engineers Office can be of any further assistance on this issue,
please feel free to contact me.

Very truly yours,
laf A

Matthew J. Blair, esq.

Ce: = Randy L. Smith
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 39 of 78. PagelD #: 765
_& Randy L. Smith, P.E., P.S: cary W. Shae, BE
TRUMBULL COUNTY ENGINEER Deputy Engiacer ,

Herb W. Lauhhart, Jr.
Director of Finance &

650 NORTH RIVER ROAD, N.W. WARREN, OHIO 44483-2255 Personnel
PHONE: 330-675-2640 FAX: 330-675-2642 Tom W. Mlefka
. Highway Superintendent
www.countyengineer.com

 

 

March 30, 2018

The Ohio Forestry Association, Inc.
Brad Perkins, Executive Director
1100-H Brandywine Blvd
Zanesville, Ohio 43701-7303

Re: Continued allegations against the Engineers Office

Dear Mr. Perkins:

1 am attaching a copy of a letter mailed to you on March 23, 2018. I was quite surprised to learn
that Engineer Smith and other representatives from the Engineers Office met with reporter Renee
Fox of the Warren Tribune Chronicle on March 29, 2018 to address the same issues which were
the topic of my March 23, 2018 letter,

It has been relayed to me that Ms. Fox indicated that you and another individual by the name of
Bill Spithaler had contacted the newspaper and reasserted the same accusations that had been
made to Jack Simon at the Trumbull County Engineers Office and addressed by me in my first
letter to you. I will give you the benefit of the doubt that your communication with Renee Fox
predated my letter but because of the now public allegations I feel obligated as Randy Smith’s
representative to again address the same allegations.

You should note that the Engineer is now accustomed to individuals utilizing the print media for
purposes of attacking him when he does not agree to act on an issue that he believes lacks merit
and is not in the best interest of the tax payers. As you know, the Engineer and his staff have
extended you the courtesy of multiple meetings and phone communications in regard to the
permitting process and associated costs. Given your allegations it would appear that you are of
the opinion that existing permitting fees in Trumbull County are exorbitant in comparison to
other Ohio counties. In response to your allegations, I requested Jack Simon to review this issue
and in summary after reviewing the data collected by Mr. Simon from our office, it would appear
that the fee schedule established by the Trumbull County Engineers Office is proportionate to
other counties in our region and in some instances far more favorable. ] can only assume that
given your position that you are well aware of these facts which raises the question of what could
possibility be the motivation for initiating such a public attack on Engineer Smith.

I should advise you that I have been contacted by Mr. Siniths private attorney requesting that I
provide an explanation as to whether 1 believe that there is a legitimate reason for the allegations
being made to the press. Again, | can only assume that your communications with the press
predated my March 23, 2018 letter. I’m sure you can appreciate Engineer Smith’s concern
about you and Mr. Spithaler acting in concert making allegations against him to the press.
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 40 of 78. PagelD #: 766°

Mr, Spithaler seems to have a persona! agenda when it comes to Engineer Smith. Following a
verbal confrontation during the summer of 2017, Engineer Smith filed a police report to
document the incident. The Trumbull County Engineers Office is currently dealing with
multiple public records requests as well as multiple allegations from Mr. Spithaler via email.
Our office will of course comply with all statutory requirements regarding public records

requests but the content and frequency of Mr. Spithaler’s current and past communications are
troubling.

In closing I would like to remind you of the long standing/pre-existing permitting requirements
at the Trumbull County Engineers Office. The pre-existing process required a road bond in the
amount of $50,000, liability insurance of one million dollars, and a processing fee of $25. I’m
sure you will agree that the current fee schedule is far less burdensome to your clients. That
being said, 1 have reminded the Engineer that we had far less complaints under the prior
permitting process than we are experiencing under the current permitting process. One option to
eliminate allegations of discriminatory treatment would be simply to revert back to the prior
permitting requirements.

1 would also again like to remind you that it is the Trumbull County Sheriff's Department and
not the Trumbull County Engineer that determines which trucks and trailers will be weighed and
which locations are selected for placing scales.

Very truly yours,

uithew J. Blair, esq.

Ce: Randy L. Smith
Case: 4:18-cv-01361-BYP Doc #; 39-1 Filed: 04/15/19 41 of 78. PagelDBxarerle 19

Brad Perkins

 

deere ee ee eee e ener ener ee tes a

From: Brad Perkins

Sent: Wednesday, April 11, 2018 8:54 AM

To: Jack Simon

Cc: Steven J. Gerberry

Subject: Access Points and Road Use for Logging

Attachments: Logging Operations SOP Final Document 3-7-17.pdf, Access Policy Example.pdf
Good Morning Jack,

During my last visit, you mentioned that the road access points were the area where the most significant road damage
was seen, not necessarily on the roadways themselves. | have attached a couple documents being used by another
county to address this position. One is an “Access Policy Example”, which covers access points for all activities for the
entire county. The second one titled “Logging Operations SOP” specifically addresses logging operations. Trumbull
County may already have an “Access” program; I'm not sure.

My office worked with the county engineer on the Logging Operations SOP. We ultimately didn’t give it our full
endorsement because we were concerned about their penalty clauses at the end of the document, but | feel it might
have merit to consider some options like this for Trumbull County. One of the major provisions of this dacument is that
the access point must be constructed to the Access Policy standards, and that any Temporary Access Points must be
reclaimed to the engineers office satisfaction before it is vacated.

Another problem that sometimes comes up with loggers is that they joad their trucks while the truck is sitting on the
township or county road. This policy discourages that of course, but leaves it open to the possibility that if there fs no
option for an access for the truck to get off the road, the county could let them load on the road with proper safety
precautions (signage, flaggers, etc).

We also know that it is difficult for a county or township to collect bond money or direct money from an individual to
repair a damaged road because it is nearly impossible to prove that the road damage was caused by one entity when
others are also using the road. It is not hard however, to prove damage to the road at an access point where there is
only one or two entities using the access point.

1 would like to suggest that Trumbull County and its townships address their road use concerns by having a consistent
fee for posted weight limit roads for all users ($50 or $100 for Annual Permit plus Commercial Liability plus continue
to agree to be responsible for damages), then address the Access Point issues with another permit fee per access
point (another $50 or $100). This would add consistency to road use permitting (trucks are trucks and weight is
weight} while putting responsibility for the points of most damage on those using it (loggers, farmers, subdivision
builders, miners, etc.).

| would appreciate you thoughts and consideration on this, as iam still trying to help solve the differences between
factions in Trumbull County as it pertains to road use. if you have interest in the preparation of the two documents |
attached, I can put you in touch with the county engineer that developed them.

Also, i called and had a conversation with Matthew Blair yesterday to discuss a few points in the letters he sent me. He
may call me tomorrow to continue that discussion. As always, | am open to discuss these concerns with anyone that is

interested.

Thanks!
  

 

LO" COBH CHUN COUNTY ENGINEER

(740) 622-2135 FAX: (740) oe 6512
Frederick T. Wachtel, P.E., P.S.

 

3/7/17

Guidance for Logging Operators

Asa service to our many logging operators, we have compiled this guidance document of the various
rules that are already in place and would apply to logging operations.

All access points constructed within Coshocton County must comply with the Coshocton County Access
Management Regulations (Smart Growth Transportation Policy, February 1, 2009), as adopted by the
Coshocton County Commissioners. The Coshocton County Engineer is responsible for the enforcement
of these regulations on all county and township roads. When logging in Coshocton County, whether on
township, county or state route roads, the following criteria are to be met:

1. We recommend that you notify the Coshocton County Engineer’s Office, (740) 622-2135, if on
county or township roads, and ODOT, (740) 622-2741, if on state routes, prior to conducting any
logging site operations.

2. Alliog loading activities should take place outside of the public road right-of-way. Activities
taking place in close proximity to the road pose a safety hazard to motorists and to the
personnel loading the trucks. And, it is against the !aw to impede traffic on a public roadway

(ORC 4511.22).
a. The Right-of-Way Is 30’ from the center of the road on both sides of the road, a total of
60’ wide,

b, Any activity proposed to take place closer to the road will require the approval of the
County Engineer.

3. Logs may not be staged within the right-of-way. Objects within the right-of-way pose a safety
hazard to motorists.

4. The property owner of record is ultimately responsible for obtaining the proper access permit
prior to the start of logging operations on their property. The logging company may act as the
landowner’s agent, however the landowner will be required to sign the access permit
application.

a. Temporary Access Permit, Minimum Volume (MinV) ($25.00)
|. Temporary Access Permit means that an access will be constructed to the
specifications of the Smart Growth Transportation Policy for a limited amount of
time {duration of logging said site). Upon completion of the logging operation
at said site, the access point will be removed and reclaimed, to the satisfaction
of the Coshocton County Engineer. The site may not be used for further access
without a new permit.

23194 CR 621 ° Coshocton, Ohio 43812

 

 
 

led: /15/19 43 of 78. P ID #: 769
OSHOCTON COUNTY ENGINEER ——

(740) 622-2135 FAX: (740) 623-6512
Frederick T. Wachtel, P.E., P.S.

 

b. Permanent Access Permit, MinV ($25.00)

i. Permanent Access Permit means that the access will be constructed to the
specifications of the Smart Growth Transportation Policy and will be left in place
after the completion of the logging operation at said site. This is not for
residential use,

c. Permanent Access Permit, Very Low Volume (VLV} (550)

i. Permanent Access Permit means that the access will be constructed to the
specifications of the Smart Growth Transportation Policy and will be left in place
after the completion of the logging operation at said site, This is for residential
use.

5. Once the permit is applied for, a member of the Coshocton County Engineer’s Office will
conduct a site visit and contact the permit applicant to issue the preliminary approval.

6. After the permit is approved, the access point should be constructed prior to beginning logging
operations on the site.

7. Upon completion of the logging operations and access point reciamation, if required, the permit
applicant must contact the Coshocton County Engineer’s Office so that a site visit may be
conducted for final approval of the permit.

8. Throughout the entire logging operation it is the responsibility of the logging company to
maintain a clean roadway, free of mud and debris. Mud and debris must not be drug out onto
the road surface while prepping, transporting or removing equipment from the property.

9. Penalties for not acquiring a permit per the Smart Growth Transportation Policy, Appendix Dare
as follows:

a. Penalty forNo Permit. $250.00
b. Purposely Violated Rules $500.00 per day

Frederick T. Wachtel, P.E., P.S. Date /
Coshocton County Engineer

— 4 dye, pf
ny (itec

 

23194 GR 621 ¢ Coshocton, Ohio 48812

 

 

 
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 44 of 78. PagelD #: 770

 

 

Smart Growth
Transportation
Policy
A Guide to Access Management

Coshocton County, Ohio

Adopted by the Coshocton County
Commissioners

Effective: February 1, 2009

 

 
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 °45 of 78. PagelD #: 771

ARTICLE ONE
Authority

These regulations are adopted pursuant to the authority granted to Boards of County
Commissioners by Ohio Revised Code Chapter 5552.

ARTICLE Two
Purpose

This Smart Growth Transportation Policy has been adopted for the purposes of promoting
traffic safety and efficiency, maintaining proper traffic capacity and traffic flow, reducing
vehicular collision frequency, minimizing the future expenditure of public revenues, and
improving the design and location of access connections to county and township roads while at
the same time providing necessary and reasonable ingress and egress to properties along those |
roads.

This Board of County Commissioners finds and determines that these regulations
establish the minimum standards necessary to properly manage access to county and township
_ toads in Coshocton County and to carry out the purpose and intent of Revised Code Chapter

5552.

ARTICLE THREE
Implementation and Administration

The effective date of these regulations is February 1, 2009. The Coshocton County
Engineer is responsible for implementing and administering these regulations.

ARTICLE FOUR
Applicability

A. These regulations shall apply to all access connections designed or intended for motor
vehicle, bicycle, equestrian or pedestrian use to county or township roads constructed
on or after the effective date of these regulations. This includes new public roads, new
private roads, and new driveways. They shall also apply to all existing access
connections for the purposes described in this Article whenever the land use or the
access Classifications of such existing access connections change or whenever the
existing access is upgraded by reconstruction, relocation, modification, or expansion.
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 46 of 78. PagelD #: 772

B. These regulations apply to the original approval of platted major subdivisions and are
used in conjunction with the Coshocton County Subdivision Regulations. They also
apply to minor subdivisions approved without a plat under the procedure contained in
R.C. 711.131, large lot developments, and to any point of access from a parcel of land
not otherwise subject to regulation under Chapter 711 Revised Code of Ohio.

C. These regulations apply to the siting of public roads, private roads, and driveway
connections on all county and township roads in Coshocton County. These regulations
are intended to work in conjunction with the regulations of the Coshocton County
Subdivision Regulations as adopted by the Coshocton County Regional Planning
Commission.

ARTICLE FIVE

Definitions

A. Access Classification: A classification system that defines driveways, private roads,
and public roads according to their purpose and use.

1, Minimum Volume (MV) access point

¢ field drive — provides access to agriculture lands and principally used by
farm equipment

* utility drive — provides access to public utility facilities, such as well
fields, regulator sites, water storage tanks, etc.

2. Very Low Volume (VLV) access point

farm drive — provides access to farm buildings, including a single home
single family residence drive

single family common access drive serving five or fewer residences
multi-family residence drive serving five or fewer residential units
walking, jogging, biking or equestrian trails

3. Low Volume (LV) access point
e less than 100 trip ends in the peak hour

4, Medium Volume (MV) access point
* 100 or more but less than 200 trip ends in the peak hour

5. High Volume (HY) access point
¢ 200 or more trip ends in the peak hour
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 47 of 78. PagelD #: 773

Access Connection: Any connection to a road or street which permits access to or
from the road or street by vehicles, equipment, cars, trucks, buses, motorcycles,
bicycles, pedestrians, horses, or other animals, for the purpose of crossing the road or
street or accessing the road or street. An access connection may be a road, street,
access point, or trail.

Access point: An access connection including driveways, private and public roads or
streets.

Lot Split Approval: The process of approving Minor Subdivisions (Lot Splits) in
accordance with the Subdivision Regulations as authorized by R.C. 711.131.

Road Classification: A ranking system for roadways used to determine the
appropriate degree of access management regulation in order to promote public safety
and growth and prevent congestion. For the purpose of these regulations, all roads on
the County and Township road systems shall be placed into one of the following
classifications and delineated on a map:

Major Collector Roads
Minor Collector Roads
Local Roads

Collector Streets

Local Streets

The County Commissioners, in conjunction with the County Engineer, shall
periodically review this map to determine if any changes in classification need to be
made.

F,

Stopping Sight Distance (SSD): The distance required by a driver of a vehicle,
traveling at a given speed, to bring the vehicle to a stop after an object on a roadway
becomes visible. Stopping Sight Distance shall be as defined in the most recent
edition of the Location and Design Manual of the Ohio Department of Transportation
for all roads with an Average Daily Traffic (ADT) > 400; for an ADT < 400 the most
recent AASHTO Guidelines Very Low Volume Local Roads shall be utilized. Where
there is no journalized reduced speed limit, and it is obvious that the pace of the road
in the vicinity of the proposed split, or the proposed access connection, is less than 55
mph, the County Engineer shall determine the reasonable pace in the area and will
apply the appropriate Stopping Sight Distance that corresponds to the determined
pace.

Subdivision Regulations; The Coshocton County Subdivision Regulations as
enacted and amended by the Coshocton County Regional Planning Commission and
the Coshocton County Commissioners.
i le er cL ee ee atlas ce hn oe

Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 48 of 78. PagelD #: 774

H. Technical Design Standards: The Technical Design Standards of the Coshocton
County Engineer are located in Appendix A of these regulations.

Definitions from the Coshocton County Subdivision Regulations are incorporated by
reference into these regulations to the extent not inconsistent with the above
definitions.

ARTICLE SIX
Preliminary Access Approval

A. Prior to any lot split approval, or prior to the transfer of any lot or parcel of land
which is not subject to a lot split approval, the Coshocton County Engineer shall,
upon receipt of a completed application (see Appendix B), issue a preliminary access
approval. The preliminary access approval will indicate those locations along the lot
for which access is acceptable and in conformance with these regulations. The
preliminary access approval shall be issued within seven working days following
submission of all the information required by these regulations.

8. For preliminary access approval to an existing parcel, or for access permit issuance
when no preliminary access approval was required, the Coshocton County Engineer
may require any or all of the following information be shown on an accurate drawing:

1. Distances from the side property lines to the nearest adjacent access points, and
their respective use.
Location of any access points across from the property and their current use.

- Location of any access points on the property and their present use.
Available sight distance (ASD) and required stopping sight distance (SSD).
Required access point spacing.
Location of proposed access points, if known.
Other information as required by the Coshocton County Engineer.

NAW PWN

Depending upon the classification of the public road and the proposed access
classification, the County Engineer may require additional information that will
require the services of either a professional engineer or a professional surveyor.

ARTICLE SEVEN
Access Permits

A. Prior to the issuance of a new address, or prior to the construction of a access point in
those situations not requiring a new address, the Coshocton County Engineer shall
issue an access permit. The permit will be for access at a location for which a
preliminary access approval was previously granted, or at a location that is otherwise

5
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 49 of 78. PagelD #: 775

in conformance with these regulations. In those situations where no preliminary
access approval was issued, the Coshocton County Engineer may require submission
of the Preliminary Access Approval information. If the access is from a township
road the County Engineer shall notify the Township Trustees of the proposed action.

B. Permits issued may include interim or temporary permits and shall prescribe the
permitted uses and any limitations or conditions of the permit as well as the access
classification. New permits are required whenever the land use or the access
classifications of existing access points change or whenever existing access points are
upgraded, including widening,

C. For Minimum Volume and Very Low Volume driveways, access permits shall be
issued within seven working days following submission of all required information.

D. For all other access point classifications, access permits shall be issued within thirty
working days following submission of all information required by these regulations.

E. Any access permit which is not acted upon within the above time frames shall be
deemed approved and shall be issued in accordance with the information submitted.

F. An access permit fee (Appendix D), as established by the Board of Commissioners to
cover the cost of administering these regulations, shall accompany the access permit
application.

G. Access permits shall expire ifthe access point is not constructed within one year of
the date of access permit issuance.

ARTICLE EIGHT
Variances and Appeals

A. The Board of Commissioners shall designate the Executive Committee of the
Coshocton County Regional Planning Commission, less the County Engineer, as the
Board of Appeals for the Smart Growth Transportation Policy. The Board of Appeals
shall hear and decide variances to these regulations in accordance with the standards
of this Article. It may also hear appeals where it is alleged that the Coshocton County
Engineer made an error in any order, requirement, decision or determination in the
enforcement of these access management regulations.

B. Variances may be granted by the Board of Appeals for all classes of access points.
Variances are appropriate if not contrary to the public interest where, owing to special
conditions, a literal enforcement of the regulations will result in unnecessary hardship
or a negative impact on economic conditions, and such that the spirit of the
regulations will be observed and substantial justice done.

6
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 50 of 78. PagelD #: 776

C. In the granting of variances in accordance with the standards on paragraph B, the
Board of Appeals may consider the following:

1. Whether or not granting the variance causes the loss of jobs or inability to attract

new jobs.

Whether not granting the variance would deny all reasonable access.

Whether granting the variance would endanger the public safety.

Whether the hardship was self-created.

Whether granting the variance would hinder traffic safety or the proper operation

of the public road.

Whether granting the variance would be consistent with the purpose of these

regulations.

7. Whether all feasible access options except granting a variance have been
considered.

WR YW

a

D. The applicants for variances may provide evidence of unique or special conditions
that make the strict application of these regulations impractica! or impossible. Such
evidence may include:

1. Job creation or job retention.

2. Indirect or restricted access cannot be obtained.

3. No engineering or construction solutions can be applied to mitigate the condition,
4, No alternative access is available.

E. All applications for appeals or variances shall be made on the form provided
(Appendix C) and accompanied by the fee established by the Board of County
Commissioners. Appeals shall be filed within thirty days of the County Engineer’s
decision.

F. A verbatim record of the hearing shall be held; all testimony shall be taken under
oath. The applicant shall have the right to present witnesses and evidence and to
cross-examine witnesses who testify adverse to his/her position, The Board shall
render its decision in writing within thirty days of the conclusion of the hearing.

G. Appeals to decisions of the Board of Appeals for the Smart Growth Transportation
Policy shall be in accordance with Chapter 2506 Revised Code of Ohio.
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 51 of 78. PagelD #: 777

ARTICLE NINE
Enforcement

A. If any access point is installed contrary to these regulations, the County Engineer shall
notify the property owner in writing. The notification shall identify the problem with the
access point and establish a 15 day period for the property owner to correct the problem.
If the problem is not corrected within 15 days, the County Engineer may block the access
at the point that it enters a public road right-of-way.

B. Access points constructed without a valid permit will be required to be brought into
compliance with these regulations, and will be required to pay a penalty fee as
established by the County Commissioners (see Appendix D.)

C. In addition, whoever purposely violates any provision of these regulations may be fined
upon conviction not more than five hundred dollars for each offense. Each day of
violation is a separate offense.

ARTICLE TEN
Standards

A. The arrangement, character, extent, width, grade, and location of all access connections
shall conform to these regulations and shall be considered in their relation to existing and
planned roads, streets and access points, topographical conditions, and public
convenience and safety and the proposed uses of the land to be served by such access
connections.

1. The requirements of these regulations vary depending upon both the road
classification and the classification of the proposed access.

2. The provisions of any existing or future Smart Growth Transportation Policy
prepared for a specific road or portion of a road shall apply. The applicable
requirements of the Subdivision Regulations and Appendix A shall also apply.

3. Minimum Volume Access Points

New access points or access point upgrades shall be located no closer than 25 feet
from an existing or proposed access point and no closer than 80 feet from an
existing or proposed road or street.
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 52 of 78. PagelD #: 778

4. Very Low Volume Access Points

For the purpose of siting new access points for parcels over 5.0 acres
additional VLV drives will be permitted if spacing and site distance
requirements can be met.

a. Along Major Collector Roads: No new VLV access points or access point
upgrades shall be permitted along Major Collector Roads from parcels where
access is available or can be made available from a lower classification road
or street, or from a common access point.

Where a new VLV access point or access point upgrade along a Major
Collector Road is the only option, it shall be located no closer than 495 feet
from an existing or proposed access point or from an existing or proposed
road or street. No more than one access point shall be permitted per parcel.

b. Along Minor Collector Roads: No new VLV access points or access point
upgrades shall be permitted along a Minor Collector Road from a parcel
where access is available or can be made available from a lower classification
road or street.

Where a new VLV access point or access point upgrade along a Minor
Collector Road is the only option, it shall be located no closer than 100 feet
from an existing or proposed access point or from an existing or proposed
toad or street. No more than one access point shall be permitted per parcel,
although additional minimum volume access points may be permitted.

ce. Along Local Roads: No more than one VLV access point or access point
upgrade shall be permitted along a Local Road per parcel. They shall be
located no closer than 100 feet from an existing or proposed access point or
from an existing or proposed road or street. Additional minimum volume
drives may be permitted.

d. Along Collector Streets: No more than one VLV access point or access point
upgrade shall be permitted per parcel. New access points or access point
upgrades shall be located no closer than 40 feet from an existing or proposed
access point or no closer than 100 feet from an existing or proposed road or
street, Additional minimum volume drives may be permitted.

e. Along Local Streets: No more than one VLV access point or access point
upgrade shall be permitted per parcel. New access points or access point
upgrades shail be located no closer than 25 feet from an existing or proposed
access point or no closer than 80 feet from an existing or proposed road or
street. Additional minimum volume drives may be permitted.
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 53 of 78. PagelD #: 779

5. Low, Medium and High Volume Access Points

a. Along Major Collector Roads: No new L,M,HV access points or access point
upgrades shall be permitted along a Major Collector Road from a parcel where
access is available or can be made available from a lower classification road
or street or from a common access point.

Where a new L,M,HV access point or access point upgrade along a Major
Coilector Road is the only option, it shall be located no closer than 495 feet
from an existing or proposed access point or from an existing or proposed
road or street. No more than one access point shall be permitted per parcel.

For new L,M,HV access points or access point upgrades that will warrant
traffic signals, the spacing from the nearest existing or proposed signalized
intersection shall be no closer than 2640 feet. From the nearest existing or
proposed un-signalized intersection, the new access point or access point
upgrade shall be no closer than 1320 feet.

b, Along Minor Collecter Roads: No more than one L,M,HV access point or
access point upgrade shall be permitted per parcel unless: 1) the parcel is
located at an intersection of two Minor Collector roads or at an intersection of
a Minor Collector Road and a Local Road and one of the two access points is
“right in/right out only” and is located on a Minor Collector, or 2) the access
point spacing is at least 360 feet and one of the two access points is “right
in/right out only.”

New L,M,HV access points or access point upgrades along a Minor Collector
Road shall be located no closer than 360-feet from.an existing or proposed
road or street or from an existing or proposed access point.

For new L,M,HV access points or access point upgrades that will warrant
traffic signals, the spacing from the nearest existing or proposed signalized
intersection shall be no closer than 1760 feet. The new access point shall be
no closer than 880 feet from the nearest existing or proposed un-signalized
road or street intersection.

c. Along Local Roads: No more than one L,M,HV access point or access point
upgrade shall be permitted per parcel except that two access points may be
allowed if one of the two access points is “right in/right out” and the access
point spacing is at least 250 feet.

New L,M,HV access points or access point upgrades along a Local Road shall

be located no closer than 250 feet from an existing or proposed road or street
or from an existing or proposed access point.

10
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 54 of 78. PagelD #: 780

For new L,M,HV access points or access point upgrades that will warrant
traffic signals, the spacing from the nearest existing or proposed signalized
intersection shall be no closer than 1320 feet, or from the nearest existing or
proposed un-signalized road or street intersection no closer than 660 feet.

d. Along Local and Collector Streets: L,M,HV access points and access point

c.

upgrades shall meet the requirements for Local Roads.

Note: The County Engineer will evaluate alternative proposals for L.M,HV
access points on all roads except Major Collectors. The applicant who wishes
have an alternative considered must schedule a consultation with the County
Engineer to discuss the merits of their proposal and the required justification
for any such alternative.

6. General

a.

All access points or access point upgrades shall meet or exceed the
requirements of these regulations unless otherwise approved by variance
provisions. The location of all access connections shal! permit adequate
horizontal and vertical sight distance as specified in the Appendix A based on
the stopping sight distance for the legal speed limit or the reasonable pace at
the location of the access point.

Common access driveways and/or cross access or through access easements
may be required and are permitted to satisfy the requirements of these
regulations. Proposed common access driveways and/or cross access or
through access easements shall be in accordance with the Appendix E -
Common Access Drive Regulations

Existing access points in which there is no change of use shall be exempt from
the Smart Growth Transportation Policy. The following are conditions in
which an access point shall be brought into conformance:

1. When new access permits are requested;
When access point upgrades are proposed;

3. When significant increases in trip generation are planned for the access
point;

4, Ifthe use served by the nonconforming access point discontinues for a
consecutive period of 2 years; or

5, When there is a change of use of the property access.

To the greatest extent possible, developments shall incorporate unified access
and circulation systems. Where a proposed development abuts to and
connects, through internal circulation, to an existing subdivision or
development which has access to a Collector or Local Road, the proposed

1]
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 55 of 78. PagelD #: 781

development shall, when necessary, upgrade the intersection at the Collector
or Local Road and the existing subdivision's or development's access to the
Collector or Local Road.

e. Whenever a new access point or access point upgrade is permitted, the
property owner shall eliminate all pre-existing non-conforming access points
upon completion of the new access point or access point upgrade as required
by the County Engineer No new access points or access point upgrades shall
be permitted for parcels where access rights have been previously
extinguished or acquired by a governmental body.

f. The County Engineer may require a Traffic Impact Study for any Medium
Volume or High Volume access point and may require a Traffic Impact Study
for any Low Volume access point. The Traffic Impact Study shall be
prepared in accordance with the requirements of the Ohio Department of
Transportation Local and Design Manual and the County Engineer.

ARTICLE ELEVEN
Revisions to this Plan

From time to time it may become necessary to revise these regulations. The following
procedure outlines the process to revise the Smart Growth Transportation Policy.

l.

2:
3.

The Coshocton County Regional Planning Commission shall petition the County
Commissioners to amend the Smart Growth Transportation Policy.

The petition shall outline the revisions or new regulations to be considered.

The County Commissioners shall either accept or dismiss said petition within 30
days of receipt of said petition.

Should the Commissioners accept the petition, they will enter it into their
Commissioners’ Journal and they shall re-activate the Advisory Committee as
constituted in Section 5552.04 of the Ohio Revised Code within 60 days of the
journalization.

The Advisory Committee, from the date of the re-activation, shall have 75 days to
review said petition and to present their recommendations to the County
Commissioners.

The County Commissioners shall act upon the Advisory Committee’ s
recommendations within 60 days after receipt. The Commissioners shall hold
Public Hearings as outlined in Section 5552.06 of the Ohio Revised Code

Should the Commissioners adopt the revisions or new regulations, they will
become effective on the 31" day following their adoption, unless another date is
indicated in the regulations. A public notice of their adoption will be published as
outlined in Section 5552.09 of the Ohio revised Code.

12
Case:

ATTEST: ‘

4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 56 of 78. PagelD #: 782

ARTICLE Twelve
Adoption

These regulations are adopted by resolution of the Board of County Commissioners on
December 31, 2008 after public hearings were held on November 26, 2008 and
December 29, 2008.

BOARD OF COUNTY COMMISSIONERS

ee

Danie
hos

 

 

 

Clerk

Vi}

13
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 57 of 78. PagelD #: 783

STOPPING SIGHT DISTANCE CHARTS

Ohio Department of Transportation (January 2006)
Guidelines for Average Daily Traffic > 400

Design Speed S5SD
feet
115

al
22
23
24
25

27
28
29
30

Height on Eye 3.50° SSD=1.47vt + 1.075v" fa
2.00"

reaction time, 2.58. v= design : a =deceleration rate, | 1.2 ft/s?

    

AASHTO
Guidelines for Average Daily Traffic < 400

Lower Risk Locations Locations
100 100-250 250
65° 65° 65°
90” 95° 95°
i1s° 125° 125°
135° , 1 165°
170° : 205’

215° 250°
260° ; 300°
310° 310° 350°
365° 365" ,

433° 435° 470° 470°

Lower away narrow railroad-highway grade mgs, curves, and steep
Higher Risk Locations — near intersections, narrow bridges, railroad-highway grade crossings, or in advance of sharp curves or steep downgrades

    

   

 

l4
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 58 of 78. PagelD #: 784

Appendix A. — Technical Design Standards

A. General Information

The construction and repair of access points to property fronting on county and
township roads in Coshocton County shall be done only with the written permission of
the Coshocton County Engineer. Permission is also required for the paving of that
portion of an existing drive that lies within the road right-of-way. All expenses
associated with any of this permitted activity are solely the responsibility of the
permittee.

In all cases a field check will be made to observe the existing conditions at the
proposed drive location. Because the geometrics of many roads in Coshocton County
limits the sight distance, special attention needs to be given to the clear-sight distance for
approaching traffic. Location of access points shall also comply with the spacing
requirements outlined in these regulations based upon the classification of the drive and
the classification of the road.

B. Design Requirements

The construction of any access point must be in accordance with the minimum
standards shown on the Coshocton County Engineer’s Driveway Details. All drives
shal! be graded such that at least 10° of the approach to the road is uphill. No drives shall
be permitted to drain directly onto the road.

When conditions warrant, the Coshocton County Engineer will require the
installation of a drive culvert in the roadside ditch. The County Engineer will advise the
permittee of the size culvert required. The minimum size of the culvert shall be 12” in
diameter by 20° long and the cuivert will be of'a material acceptable to the County
Engineer, When site conditions require a structure larger than a culvert, the property
owner will submit plans for said structure to the County Engineer for review, comment,
and approval. The installation, maintenance, and replacement of any driveway pipes or
structures are the responsibility of the property owner.

Drives shall be constructed with a crown and side-ditches to direct any surface
water into the roadside ditches and not directly onto the road. The property owner shall
be responsible for maintaining these improvements.

Driveway aprons may be constructed of concrete, asphalt, limestone, or gravel.
Concrete aprons shall be a minimum of 6 inches thick for residential, and 7 inches for
commercial drives. Concrete aprons shall extend only to the edge of the aggregate berm
and cannot be higher than the edge of the pavement. No curbs or headwalls that could
create a hazard or hamper maintenance operations such as snow plowing, will be allowed
in the shoulder area. Asphalt aprons may extend to the pavement edge but not above it.

The Coshocton County Engineer’s Driveway Details attached shows the general
requirements for all drives.
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 59 of 78. PagelD #: 785

C. Construction Inspection

Prior to any construction the permittee shall notify the County Engineer’s Office
at least one work day in advance of any proposed activity. An inspector from the
Engineer’s Office will determine from the nature and complexity of the project whether
his continual presence is needed. If the scheduled work needs to be canceled, the
permittee shall notify the County Engineer at least one hour prior to the requested
inspection time.

Failure to give notice of construction will be considered a violation of the permit
and will be just cause for the County Engineer to request the Board of County
Commissioners to take appropriate action to stop the construction. Repeated failure to
notify the Engineer when work is being performed may result in the denial of future
permit applications.

The inspector’s normal work hours are 7:30 to 4:00, Monday through Friday.
When inspection is required at times other than these, the permittee will be charged the
inspector’s hourly rate at time and a half. Work requiring inspection outside the normal
work day may be performed only if an inspector is available.

D. Construction

During construction, the roadway shall be kept clear of all dirt, stones and debris.

During the progress of the work, barriers shall be erected and maintained for the
protection of the traveling public, and the same shall be properly lighted at night. No
excavation shall be made or obstacle placed in the roadway that might interfere with
travel on the road. The permittee shall be responsible for all damages to persons or
property due to any work done under this permit.

If, in the opinion of the County Engineer, any work done under this permit
interferes with the road drainage in any way, he may require the permittee to construct
catch basins, outlets, and other improvements to remedy the situation. All such work will
be the responsibility of the permittee.

Backfill for culvert installations shall be “free dumping” No. 57 limestone or
gravel. The 57’s shall be brought up to within 12” of the finished grade. The remainder
of the excavation shall be backfilled with No. 304 aggregate, in layers not to exceed 6
inches, loose measurement. Each lift shall be tamped or rolled. Final surface course will
be instalied as per the approved permit.

In all cases where a permit is granted for construction activity within the road
right-of-way, it shall be the permittee’s responsibility to restore the disturbed area to a
condition equal to or better than it was originally,

E. Maintenance

The property owner is required to maintain the drive as originally constructed.
Drive culverts that have deteriorated or have been damaged causing blockage in the
roadside ditch wil! be required to be repaired or replaced. When the County Engineer or
the Township Trustees determine that repair or replacement of an existing drive culvert is
necessary, written notice will be given to the property owner. The owner will have 30
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 60 of 78. PagelD #: 786

days from receipt of the notice to complete the work required. Failure of the owner to
repair or replace the drive approach, including deteriorated or damaged drive culverts,
after having been given proper notification, will be considered just cause for the County
Engineer to remove the obstruction. It will then be the responsibility of the property
owner to obtain the necessary permit and re-establish the drive. When deteriorated or
damaged pipes present a danger, directly or indirectly to the traveling public, then
immediate repair or replacement will be required.
 

Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 61 of 78. PagelD #: 787

Appendix B.— Access Permit Application

The following permit application must be filed any time a new driveway is to be
constructed, when an existing driveway is to be upgraded, or when the use of the
driveway changes. The permit application fee shall be submitted along with the
completed application to the Coshocton County Engineer. The check shall be made out
to the Coshocton County Engineer.
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 62 of 78. PagelD #: 788

Appendix C. - Appeal and Variance Application

The following variance application must be filed any time an applicant requests relief
from these regulations or feels that the County Engineer has made an error in any order,
requirement, decision or determination in the enforcement of these regulations. The
variance application fee shall be submitted along with the completed application to the
Coshocton County Engineer. The check shall be made out to the Coshocton County
Engineer.
 

Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 63 of 78. PagelD #: 789

VARIANCE REQUEST

ACCESS PERMIT APPLICATION

COSHOCTON COUNTY ENGINEER’S OFFICE
23194 County Road 621, Coshocton, Ohio 43812
Phone - 740-622-2135 FAX - 740-623-6512

APPLICANT

ADDRESS STATE ZIP
PHONE NUMBER FAX

LOCATION OF VARIANCE REQUEST — TOWNSHIP ADDRESS

 

 

 

VARIANCE REQUESTED

 

 

 

 

 

 

 

 

 

 

 

 

APPLICANT SIGNATURE: DATE:

 

DATE VARIANCE RECEIVED BY COUNTY:
DATE OF VARIANCE HEARING:

DATE OF VARIANCE ANSWER:
VARIANCE ANSWER

 

 

 

 

 

 

 

 

 

 

Variance Request Application (2)
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 64 of 78. PagelD #: 790

Appendix D. — Access Fee Permit Schedule

The fees for the Access Management Program, as established by the Coshocton County
Commissioners, are as follows:

Access Permit, Minimum Volume Driveway ..............00::00 . $25.00
Access Permit, Very Low Volume Driveway ............0...00000 $50.00
Access Permit, Low Volume Driveway ............ccccecereeeeserees $100.00
Access Permit, Medium Volume Driveway ............-.:c.cseeeee $200.00
Access Permit, High Volume Driveway ..............0ceceeeeeeenee $500.00
Variance Request ............cecccseccesececseeeneveeeraesauerneenartss $100.00
Penalty for No Permit...........cccccceceecesceerecn ence teeeneeneneerees $250.00

Purposely Violated Rules............ccccccceeceeeeeeee eee ee tensa eaeeas $500.00 per day
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 65 of 78. PagelD #: 791

Appendix E.— Common Access Drive Regulations

The Coshocton County Engineer and the Coshocton County Regional Planning
Commission support the concept of Common Access Drives provided the proper
conditions exist. The access point must meet the spacing criteria for the particular
driveway and road classification. Ingress and egress easements must be granted to all
parties using the Common Access Drive. And, a Maintenance Agreement must be a
recorded with the easements to memorialize the responsibilities for the maintenance and
upkeep of the Common Access Drive.

The driveway will be classified based upon the combined projected traffic volume for all
the users of said Common Access Drive.

The construction requirements for the Common Access Drive will be the same as for a
single use drive with the same traffic volume.
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 66 of 78. PagelD #: 792 Example 11

TRUMBULL COUNTY COMMISSIONERS

160 HIGH STREET, N.W.
WARREN, OHIO 44481-1093
330-675-245 |
Fax: 330-675-2462

 

Commissioners Clerk
Mauro Cantalamessa Paulette A, Godfrey
Frank S. Fuda

Daniel E. Polivka

June 14, 2017

The following action was taken by the Board of Trumbull County Commissioners on
June 14, 2017, and duly recorded in the Journal Volume 146, Page(s) 20829:

Ree AR KR EA A Ra A Re ee a a ee kk OK ow

RE: APPROVE UPDATED SPECIAL HAULING PERMIT
APPLICATION FOR OVERWEIGHT VEHICLES TO
TRAVEL ON COUNTY ROADWAYS

MOTION: Made by Mr. Polivka, seconded by Mr. Cantalamessa, lo approve the updated
SPECIAL HAULING PERMIT APPLICATION to be used by the Trumbull County Engineer’s
Office for the authorization of overweight vehicles requesting to wavel upon Trumbull County
Roadways. Said application is updated in accordance with Ohio Revised Code Section 4513.34;
this action per the recommendation of Randy L. Smith, P.E., P.S., Trumbull County Engineer.
NOTE; Due to an influx in overweight vehicle traffic in conjunction with the tegal reduction in
weight limits tolerable for numerous roadways within Trumbull County, it has become necessary to
revisit Frumbull County’s overweight permitting application and process.

Yeas: Polivka, Cantalamessa, Fuda
Nays: None

CERTIFICATION

I, Paulette A. Godfrey, Clerk of the Board of County Commissioners, Trumbull
County, Ohio, do hereby certify that the foregoing is a trie and correct copy of a
Resolution adopted by the Board of Trumbull County Commissioners on June 14, 2017,
and is duly recorded in their Journal Volume 146, Page(s) 20829.

Chub a. Nodfeud ton

Paulette A. Godfrey, Clerk/Interim Ad@piinistrator
Board of County Commissioners

 

‘piv

RECEIVED

JUN 19 2017

ce: County Engineer

RANDY L. SMITH, HEF.
TRUMBULL COUNTY ENGINEER

 

 

 
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 67 of 78. PagelD #: 793 Example 12

Brad Perkins

From: Brad Perkins

Sent: Monday, April 16, 2018 9:22 PM

To: ‘Steven J. Gerberry'

Cc: Jack Simon; lorik@blairlatell.com

Subject: RE: Access Points and Road Use for Logging
Steve,

t would be glad to meet to discuss the Information that | sent. | am in Atlanta this week, and will be out completely 2
weeks in May, so we probabiy need to look at something next week or the week after.

Also, fama little confused by your sending me the County Commissioner’s resolution. | understand that the County
Commissioners approved the permit system, but | also know that it is the Engineers department that builds these things
and presents them to the Prosecutor’s office for review and the Commissioners for approval. So if the Engineer would
decide that a change in the current system might be warranted, wouldn't he just fallow that same process?

Thanks!

Brad Perkins

Executive Director

Ohio Forestry Association

507 Main Street, Suite 200
Zanesville, Ohio 43701

Office: 888-38-TREES (888-388-7337)
Fax: 740-297-4153

Cell: 740-502-4215

Email: Brad@ohioforest.org

Web: www.ohioforest.org

From: Steven J. Gerberry <hwgerber@co.trumbull.oh.us>

Sent: Friday, April 13, 2018 12:03 PM

To: Brad Perkins <Brad@ohioforest.org>

Cc: Jack Simon <hwsimon@co.trumbull.oh.us>; lorik@blairlatell.com
Subject: RE: Access Points and Road Use for Logging

Brad,

| have spoken to Matt Blair and he wanted me to let you know that it is his intention to schedule a meeting in the near
future relating to topics in this email.

He also asked me to provide yau the attached Trumbull County Commissioner's resolution for further clarification. You
should note that the current permitting process was authorized by the Trumbull County Commissioners and approved
by the Trumbull County Prosecutor's Office. Any change to the permitting process would require approval from the
Trumbull County Commissioners as well as the Trumbull County Prosecutor's Office.

Again | want to point out that enforcement is handled by the Trumbull County Sheriff's Office.
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 68 of 78. PagelD #: 794

Sincerely,

Steven J. Gerberry

Deputy Administrative Assistant &
Special Projects Coordinator
Trumbull County Engineer

650 North River Road

Warren, Ohio 44483

Office 330-675-2270

Fax 330-675-2642

E-mail hwgerber@co.trumbull.ch.us

From: Brad Perkins [mailto:Brad@ohioforest.orq]
Sent: Wednesday, April 11, 2018 8:54 AM

To: Jack Simon

Cc: Steven J. Gerberry

Subject: Access Points and Road Use for Logging

Good Morning Jack,

During my last visit, you mentioned that the road access points were the area where the most significant road damage
was seen, not necessarily on the roadways themselves. | have attached a couple documents being used by another
county to address this position. One is an “Access Policy Example”, which covers access points for all activities for the
entire county. The second one titled “Logging Operations SOP” specifically addresses logging operations. Trumbull
County may already have an “Access” program; I’m not sure.

My office worked with the county engineer on the Logging Operations SOP. We ultimately didn’t give it our full
endorsement because we were concerned about their penalty clauses at the end of the document, but | feel it might
have merit to consider some options like this for Trumbull County. One of the major provisions of this document is that
the access point must be constructed to the Access Policy standards, and that any Temporary Access Points must be
reclaimed to the engineers office satisfaction before it is vacated.

Another problem that sometimes comes up with loggers is that they load their trucks while the truck is sitting on the
township or county road. This policy discourages that of course, but leaves it open to the possibility that if there is no
option for an access for the truck to get off the road, the county could let them load on the road with proper safety
precautions (signage, flaggers, etc).

We also know that it is difficult for a county or township to collect bond money or direct money from an individual! to
repair a damaged road because it is nearly impossible to prove that the road damage was caused by one entity when
others are also using the road. It is not hard however, to prove damage to the road at an access point where there is

only one or two entities using the access point.

| would like to suggest that Trumbull County and its townships address their road use concerns by having a consistent
fee for posted weight limit roads for all users ($50 or $100 for Annual Permit plus Commercial Liability plus continue
to agree to be responsible for damages), then address the Access Paint issues with another permit fee per access
point (another $50 or $100}. This would add consistency te road use permitting (trucks are trucks and weight is
weight} while putting responsibility for the points of most damage on those using it (loggers, farmers, subdivision
builders, miners, etc.).

 

| would appreciate you thoughts and consideration on this, as | am still trying to help solve the differences between
factions in Trumbull County as it pertains to road use. If you have interest in the preparation of the two documents |
attached, |can put you in touch with the county engineer that developed them.
 

Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 69 of 78. PagelD #: 795

Also, | called and had a conversation with Matthew Blair yesterday to discuss a few points in the letters he sent me. He
may call me tomorrow te continue that discussion. As always, | am open to discuss these concerns with anyone that is
interested.

Thanks!

Brad Perkins

Executive Director

Ohio Forestry Association

507 Main Street, Suite 200
Zanesville, Ohio 43701

Office: 888-38-TREES (888-388-7337)
Fax: 740-297-4153

Cell: 740-502-4215

Email: Brad@chioforest.org

Web: www.chioforest.org
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 70 of 78. PagelD #: 79Gxample 13

Brad Perkins

 

 

a
From: Brad Perkins
Sent: Monday, July 2, 2018 2:18 PM
To: 'hwgerber@co.trumbull.oh.us'
Subject: Public Records Request

Good afternoon Steve,

| would like to request some information pertaining to Trumbull County's Special Hauling Permits.
1. | would like a list of permits issued between 4/1/2018 and 7/2/2018 including the following information;
a. Date issued
b. Name of entity the permit was issued ta
c. Type of permit (Single Trip & Return, Continuing Operator, etc.)
d. Materials listed to be hauled
e. Route information
2. Alist of permits that have been revoked between 7/2/2017 and 7/2/2018, with;
a. Same info as requested in a—e above for item 1.
b, Reason for revoking permit
3. Alist of permits applied for between 7/2/2017 and 7/2/2018 that were not granted, with;
a. Same info as requested in a—e above for item 1.
b. Reason permit was not granted

Thanks!

Brad Perkins

Executive Director

Ohio Forestry Association

507 Main Street, Suite 200
Zanesville, Ohio 43701

Office: 888-38-TREES (888-388-7337)
Fax: 740-297-4153

Cell: 740-502-4215

Email: Brad@ohioforest.org

Web: www.ohioforest.org
*- Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 71 of 78. PagelD #797 Example 14

Brad Perkins

errr reer eee er eee a

From: Brad Perkins

Sent: Monday, July 9, 2018 7:49 AM
Fo: ‘Steven J. Gerberry'

Subject: RE: Public Records Request

Thanks Steve. it is normal for a public records request to be referred to outside counsel?

Brad Perkins

Executive Director

Ohio Forestry Association

507 Main Street, Suite 200
Zanesville, Ghio 43701

Office: 888-38-T REES (888-388-7337)
Fax: 740-297-4153

Cell: 740-502-4215

Email: Brad@ ohioforest.org

Web; www.ohioferest.org

From: Steven J, Gerberry <hwgerber@co.trumbull.ch.us>
Sent: Friday, July 6, 2018 11:55 AM

To: Brad Perkins <Brad @ohioforest.org>

Subject: RE: Public Records Request

Brad,

Your request has been referred to outside counsel. A response is expected in a reasonable amount of time.

Steven J. Gerberry

Deputy Administrative Assistant &
Special Projects Coordinator
Trumbull County Engineer

650 North River Road N.W.

Warren, Ohio 44483

Office 330-675-2270

Fax 330-675-2642

E-mail hwgerber@co.trumbuil.ch.us

From: Brad Perkins [mailto;Brad@ohioforest.orq]
Sent: Monday, July 02, 2018 2:18 PM

To: Steven 3. Gerberry

Subject: Public Records Request

Good afternoon Steve,

! would like to request some information pertaining to Trumbull! County's Special Hauling Permits.
i. I would like a list of permits issued between 4/1/2018 and 7/2/2018 including the following information;
a. Date issued
ae Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 72 of 78. PagelD #: 798

Name of entity the permit was issued ta
Type of permit (Single Trip & Return, Continuing Operator, etc.)
Materials listed to be hauled
e. Route information
2. A list of permits that have been revoked between 7/2/2017 and 7/2/2018, with;
a. Same info as requested in a—e above for item 1.
b. Reason for revoking permit
3. Alist of permits applied far between 7/2/2017 and 7/2/2018 that were not granted, with;
a. Same info as requested in a— e above for item 1.
b. Reason permit was not granted

aog

Thanks!

Brad Perkins

Executive Director

Ohio Forestry Association

507 Main Street, Suite 200
Zanesville, Ohio 43701

Office: 888-38-TREES (888-388-7337)
Fax: 740-297-4153

Cell: 740-502-4215

Emait: Brad@ohioforest.org

Web: www.ohioforest.org
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 73 of 78. PagelD #: 799 Example 15

Brad Perkins
ey

From: Scyld D. Anderson <sanderson@isaacwiles.com>

Sent: Friday, July 27, 2018 10:38 AM

To: Brad Perkins

Ce: Steven J, Gerberry (nwgerber@co.trumbull.oh.us); ‘hwblair@co.trumbull.oh.us'

Subject: Ohio Forestry Request for Information

Attachments: Ltr to Ohio Forestry re Public Records Request of 07-02-18. pdf; Tables for Ohio Forestry

Public Records Request of 07-02-18.pdf

Dear Mr. Perkins,
Attached please find the response to your request for information dated July 2, 2018.
This will be the only form of delivery.

Scyld Anderson

Scyld D. Anderson
2 Attorney at Law

Two Miranova Place, Ste. 700
WW Columbus, GH 43215-5098

. . t 614.221.2121 » f 614,365,9516
d 614.220.5179
ISA > C WI les sanderson@isaacwiles.com

www. isaacwiles.com

CONFIDENTIAL NOTICE: This email and any attachments are for the exclusive and confidential use of the intended recipient, If you are not the intended recipient,
please do net read, distribute or take action in reliance upon this message. If you have received this in error, please notify us immediately by return email and
promptly delete this massage and its altachments fram your computer system. WE DO NOT WAIVE ATTORNEY-CLIENT or WORK PRODUCT PRIVILEGE by the
transmission of this message.
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 74 of 78. PagelD #: 800

63

Scyld D. Anderson

isaac wiles sone

Isaac Wilas Burkholder & Yeeter LLC sanderson@isaacwiles.com

July 27, 2018

Brad Perkins, Executive Director
The Ohio Forestry Association, Inc.
507 Main Street, Suite 200
Zanesville, Ohio 43701

Via email only to Brad@chioforest.org
Dear Mr. Perkins:

This is in response to your request for information sent to the Trumbull County
Engineer’s office, via email to Steven J. Gerberry on July 2, 2018, As you may know, the office
is under no obligation to create lists that do not already exist. See State ex rel. White v.
Goldsberry, 85 Ohio St.3d 153, 154 (1999). However, my client was able to gather much of the
requested information and is happy to oblige in this particular instance.

You asked for some information pertaining to Trumbull County’s Special Hauling
Permits, namely:

’ 1. A list of permits issued between 4/1/2018 and 7/2/2018 including the following
information

a. Date issued
b. Name of entity the permit was issued to
c. Type of permit (Single Trip & Return, Continuing Operator, etc.)
d. Materials listed to be hauled
e. Route information

2. A list of permits that have been revoked between 7/2/2017 and 7/2/2018, with
a. Same info as requested in a—e above for item |
b. Reason for revoking permit

3. A list of permits applied for between 7/2/2017 and 7/2/2018 that were not granted, with
a. Same info as requested in a—e above for item 1
b. Reason permit was not granted

 

Co_umeus OFFICE CINCINNATI OFFICE WORTHINGTON OFFice
Two Miranova Place, Ste. 700 300 E-Business Way, Ste. 200 300 West Wilson Bridge Road, Ste. 250
Columbus, Ohio 43215 | 614-221-2121 Cincinnati, Ohio 45241 | 513-247-6163 = Worthington, Ohio 43085 | 614-474-0085
ToL. FREE: 800-337-0626 By APPOINTMENT ONLY

WWW.ISAACWILES.COM
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 75 of 78. PagelD #: 801

The information you requested appears on the enclosure that accompanies this letter,
subject to the following caveats. The fee for all steel coil permits and all single trip permits was
$50 each. The office has no list of materials or route information; to the extent that the
information is available, it appears on the permits themselves.

in addition to the permit not granted to Golden Rule Timber as shown on the enclosure to
this letter, issues arose surrounding two applications for annual supplier hauling permits
submitted by William and Beth Spithaler. Both applications are identified to 5304 Davis Peck
Road. Ultimately, they were not granted because Davis Peck Road was load posted. Because
the road is load posted, annua! supplier hauling permits are not appropriate for that location.

Respectfully,
/s/ Seyld D. Anderson

Sceyld D. Anderson

ce: Steven J. Gerberry
Matthew J. Blair, Esq.

4823-2596-2350.1
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 76 of 78. PagelD #: 802

Company Name
Foust Leasing Inc

Robert J. McBride (Bob's Tree Serv)

Trumbull Cement Products Co. Inc
Ztech Builders & Excavating

Don R. Green Trucking LLC
Hauser Services LLC

Crooked River Trucking

JGF Trucking,

Geauga Concrete, Inc.

Schumer Trucking LLC

SCD Management Inc

Cirkle LLC / McCallister Concrete
Arrowhead Services

Young's Family Trucking
Delliquadri

Tim Garland Excavating

Company Name

Jason Miranda (Chalker's Auction)
Advancing Eco Agricuiture

Triple M Lumber

North Eagle LLC

Permit Number

AF-003-20128
AF-004-2018
AF-005-2018
AF-006-2018
AF-007-2018
AF-008-2018
AF-009-2018
AF-010-2018
AF-011-2018
AF-012-2018
AF-013-2018
AF-014-2018
AF-015-2018
AF-016-2018
AF-017-2018
AF-018-2018

Permit Number

OF-008-2018
OF-009-2018
QF-010-2018
QF-011-2018

Annual Supplier Fleet 365 Day Permits 04/01/2018 to 07/02/2018

Issue Date
4/6/2018

4/6/2018

4/10/2018
4/13/2018
4/23/2018
4/23/2018
4/25/2018
4/25/2018
4/25/2018
4/30/2018
5/8/2018

5/8/2018

5/14/2018
5/15/2018
6/25/2018
6/25/2018

Continuing Operator Fleet 90 Day Permits 04/01/2018 to 07/02/2018

issue Date
4/17/2018
4/19/2018
5/4/2018
5/7/2018

Expiration Date
4/6/2019
4/6/2019
4/10/2019
4/13/2019
4/23/2019
4/23/2019
4/25/2019
4/25/2019
4/25/2019
4/30/2019
5/8/2019
5/8/2019
5/14/2019
5/15/2019
6/25/2019
6/25/2019

Expiration Date
4/17/2019
7/19/2018
8/1/2018
5/7/2019

Fees
50
50
50
50
100
100
100
100
100
100
100
100
50
100
50
50

Fees
2020
520
520
2020
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 77 of 78. PagelD #: 803

Annual Steel / Aluminum Coil / Injection Mold Permits 04/01/2018 to 07/02/2018

Company Name Permit Number Issue Date Expiration Date
Steel Transport inc. 2018-024 4/23/2018 4/23/2019
Ohio Intra Express 2018-025 4/30/2018 4/30/2019
Ohio Intra Express 2018-026 4/30/2018 4/30/2019
PI&t Motor Express 2018-027 5/4/2018 5/4/2015
PI&l Motor Express 2018-028 5/14/2018 5/14/2019
PI&l Motor Express 2018-029 5/21/2018 5/21/2019
Chadderton Trucking, Inc. 2018-030 5/21/2018 5/21/2019
AIM Integrated Logistics 2018-031 6/14/2018 6/14/2019
AIM Integrated Logistics 2018-032 6/14/2018 6/14/2019
P1&1 Motor Express 2018-033 5/31/2018 5/31/2019
PI&l Motor Express 2018-034 6/11/2018 6/11/2019

Permits Revoked 07/02/17 to 07/02/2018

Company Name Permit Type Permit Number — [Issue Date Exp. Date Reason Fee
AubMarLog Delivery Services Continual Operator OF-003-2018 2/8/2018 5/8/2018 violated zoning 190

Permits Not Granted 07/02/17 to 07/02/2018

Company Name Permit Type Permit Number [ssue Date Exp. Date Reason Fee
Golden Rule Timber Management LLC Continual Operator OF-004-2018 2/23/2018 8/23/2018 violated zoning 0
William Spithaler dba Gustavus Load Posting issues
Firewoods and Hardwoods LLC Annual Supplier ~ See Letter 0
Beth Spithaler dba Yoder Smoking Load Posting issues
Woods Annual Supplier - See Letter » 4
Case: 4:18-cv-01361-BYP Doc #: 39-1 Filed: 04/15/19 78 of 78. PagelD #: 804

Single Trip & Return Permits 04/01/2018 to 07/02/2018

Company Name
Southern Pines

Miller Transfer

Southern Pines

Diamond Steel

Southern Pines

Southern Pines
Southern Pines

Diamond Stee!

Southern Pines

Diamond Steel
Chadderton Trucking
Chadderton Trucking
Robert Grim Welding Co.
Robert Grim Welding Co.
Chadderton Trucking
Diamond Steel

Prestress Transport
Prestress Transport
Southern Pines

Permit Number
930
931
932
933
934
935
936
937
933
939
940
941
942
943
944
945
946
947
948

Date
4/16/2018
4/23/2018
5/4/2018
5/7/2018
5/9/2018
5/18/2018
5/23/2018
6/1/2018
6/6/2018
6/6/2018
6/7/2018
6/14/2018
6/20/2018
6/20/2018
6/26/2018
6/26/2018
6/28/2018
6/28/2018
6/29/2018
